--------------------------------------------------------------------------------

Exhibit 10.1



Execution Copy


SECURITIES PURCHASE AGREEMENT
 
by and among
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
 
and
 
EACH OF THE INVESTORS LISTED ON SCHEDULE I HERETO
 
Dated as of November 14, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page
 
ARTICLE I DEFINITIONS
1
     
SECTION 1.01
Definitions
1
       
ARTICLE II PURCHASE AND SALE
9
     
SECTION 2.01
Purchase and Sale of Preferred Stock
9
 
SECTION 2.02
Closing
10
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
10
     
SECTION 3.01
Organization; Standing
11
 
SECTION 3.02
Capitalization
11
 
SECTION 3.03
Authority; Noncontravention.
13
 
SECTION 3.04
Governmental Approvals
14
 
SECTION 3.05
Company SEC Documents; Undisclosed Liabilities and Events.
14
 
SECTION 3.06
Absence of Certain Changes
16
 
SECTION 3.07
Legal Proceedings
17
 
SECTION 3.08
Compliance with Laws; Permits
18
 
SECTION 3.09
Tax Matters
18
 
SECTION 3.10
Employee Benefits.
19
 
SECTION 3.11
Labor Matters
20
 
SECTION 3.12
Environmental Matters
20
 
SECTION 3.13
Intellectual Property.
21
 
SECTION 3.14
Title to Property
23
 
SECTION 3.15
Material Contracts
23
 
SECTION 3.16
Insurance
24
 
SECTION 3.17
Sale of Securities
24
 
SECTION 3.18
No Broker
24
 
SECTION 3.19
Listing and Maintenance Requirements
24
 
SECTION 3.20
Investment Company Act
25
 
SECTION 3.21
No “Bad Actor” Disqualification
25
 
SECTION 3.22
No Rights Agreement
25
 
SECTION 3.23
Certain Business Relationships with Affiliates
25
 
SECTION 3.24
Privacy and Data Protection
25
 
SECTION 3.25
Illegal Payments; FCPA Violations
26
 
SECTION 3.26
Compliance with Money Laundering Laws
26
 
SECTION 3.27
Educational Approvals; Compliance with Educational Laws
26
 
SECTION 3.28
Disclosure
30
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
30
     
SECTION 4.01
Organization and Authority
30
 
SECTION 4.02
Authorization; Enforceability
31



i

--------------------------------------------------------------------------------

 
SECTION 4.03
No Conflict
31
 
SECTION 4.04
Governmental Approvals
31
 
SECTION 4.05
No Broker
31
 
SECTION 4.06
Purchase for Investment
32
 
SECTION 4.07
Private Placement Consideration
32
 
SECTION 4.08
Tax Matters
32
       
ARTICLE V ADDITIONAL AGREEMENTS
33
     
SECTION 5.01
Public Announcements
33
 
SECTION 5.02
Corporate Action
33
 
SECTION 5.03
NASDAQ Listing of Shares
34
 
SECTION 5.04
Use of Proceeds
34
 
SECTION 5.05
Expenses
34
 
SECTION 5.06
Board Composition
34
 
SECTION 5.07
Legends
35
 
SECTION 5.08
Tax Matters
35
 
SECTION 5.09
Anti-takeover Laws
36
 
SECTION 5.10
Delivery of Series A Certificate of Amendment
36
 
SECTION 5.11
Amendments to Corporate Documents
36
 
SECTION 5.12
Tax Treatment
36
 
SECTION 5.13
Non-Public Information
36
 
SECTION 5.14
Access to Information
36
 
SECTION 5.15
Standstill.
37
 
SECTION 5.16
Limitation on Transfer and Right of First Refusal of Series A Preferred Stock.
38
       
ARTICLE VI CONDITIONS TO CLOSING
40
     
SECTION 6.01
Conditions to the Obligations of the Company and the Investors
40
 
SECTION 6.02
Conditions to the Obligations of the Company
40
 
SECTION 6.03
Conditions to the Obligations of the Investor
40
       
ARTICLE VII SURVIVAL
41
     
SECTION 7.01
Termination.
41
 
SECTION 7.02
Survival
42
       
ARTICLE VIII MISCELLANEOUS
42
     
SECTION 8.01
Notices
42
 
SECTION 8.02
Amendments, Waivers, etc
43
 
SECTION 8.03
Counterparts and Facsimile
43
 
SECTION 8.04
Further Assurances
43
 
SECTION 8.05
Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial.
44
 
SECTION 8.06
Interpretation
45
 
SECTION 8.07
Severability
45



ii

--------------------------------------------------------------------------------

 
SECTION 8.08
No Third-Party Beneficiaries
45
 
SECTION 8.09
Representation of Parties
46
 
SECTION 8.10
Assignment
46
 
SECTION 8.11
Entire Agreement
47



Schedules

 

Schedule of Investors
Schedule I
Company Disclosure Letter
Schedule II
 

Exhibits

 

Form of Series A Certificate of Amendment
Exhibit A
Form of Registration Rights Agreement
Exhibit B



iii

--------------------------------------------------------------------------------

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 14, 2019, among Lincoln Educational Services Corporation, a New Jersey
corporation (the “Company”), and the investors set forth on Schedule I hereto
(the “Investors,” each, an “Investor”).
 
WHEREAS, concurrently with the investment pursuant to this Agreement, the
Company and its Subsidiaries (as defined below) as borrowers, and Sterling
National Bank as lender, are entering into that certain Credit Agreement dated
November 14, 2019 (as the same may be amended from time to time, the “Credit
Agreement”) pursuant to which the lender makes certain loans available to the
Company and its Subsidiaries and consents to the Transactions (as defined
below);
 
WHEREAS, the Company desires to issue, sell and deliver to the Investors, and
the Investors severally desire to purchase and acquire from the Company,
pursuant to the terms and subject to the conditions set forth in this Agreement,
an aggregate of up to 12,700 shares of the Company’s Series A Convertible
Preferred Stock, no par value per share (the “Series A Preferred Stock”), having
the powers, preferences and rights, and the qualifications, limitations and
restrictions, as set forth in the form of Certificate of Amendment to the
Certificate of Incorporation of the Company attached hereto as Exhibit A (the
“Series A Certificate of Amendment”); and
 
WHEREAS, in connection with the issuance of the Series A Preferred Stock, the
Company and the Investors will enter into a Registration Rights Agreement (the
“Registration Rights Agreement”), to be dated as of the Closing Date, in the
form attached hereto as Exhibit B.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01          Definitions.  As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:
 
“Action” means any lawsuit, suit, arbitration, claim, complaint, charge, audit,
action, inquiry, investigation or other proceeding of any nature (whether
criminal, civil, legislative, administrative, regulatory, prosecutorial or
otherwise) by or before any Governmental Entity or Educational Agency.
 
“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution or location or program thereof
that meets all of the Accrediting Body’s standards and requirements.
 
 “Accrediting Body” means any Person other than a Governmental Entity that is
recognized as an accrediting agency by the DOE which engages in granting or
withholding Accreditation or similar approval for private post-secondary schools
or programs, in accordance with standards relating to the performance,
operation, financial condition and/or educational quality of such schools,
including the Accrediting Commission of Career Schools and Colleges.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided
that the following Persons shall not be deemed to be Affiliates of an Investor
or any of its Affiliates:  (a) the Company and its Subsidiaries and (b) any
portfolio company in which such Investor or any of its Affiliates has an
investment (whether debt or equity) or any of such portfolio companies’
controlled Affiliates.  For the purpose of this definition, “control” (including
the terms “controlled by” and “under common control with”), with respect to the
relationship between or among two or more Persons, means the possession,
directly or indirectly or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee, personal
representative or executor, or by contract.
 
“beneficially own” means to have “beneficial ownership” of, or to be
“beneficially owning” any securities (which securities shall also be deemed
“beneficially owned” by such Person) that such Person is deemed to “beneficially
own” within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in
effect on the date hereof; provided that any Person shall be deemed to
beneficially own any securities that such Person has the right to acquire,
whether or not such right is exercisable immediately.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day except a Saturday, a Sunday or other day on which
banking institutions in the City of New York, New York or New Jersey, New Jersey
are authorized or required by law, regulation or executive order to be closed.
 
“Bylaws” means the Bylaws of the Company, as amended, and as may be amended
through the date hereof.
 
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as amended through the date hereof and as will be
amended by the Series A Certificate of Amendment.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Cohort Default Rate” shall have the meaning ascribed to such term in 34 C.F.R.
§ 668 Subpart N.
 
“Common Stock” means the common stock, no par value per share, of the Company,
including the common stock into which the Series A Preferred Stock is
convertible, and any securities into which the Common Stock may be reclassified.
 
“Company Charter Documents” means the Certificate of Incorporation and Bylaws.


2

--------------------------------------------------------------------------------

“Company Fundamental Representations” means the representations and warranties
of the Company set forth in Section 3.01 (Organization; Standing), Section 3.02
(Capitalization), Section 3.03 (Authority; Noncontravention),  Section 3.17
(Sale of Securities), Section 3.18 (No Broker), Section 3.19 (Listing and
Maintenance Requirements), Section 3.20 (Investment Company Act), Section 3.21
(No “Bad Actor Disqualification”) and Section 3.22 (No Rights Agreement).
 
“Company Intellectual Property” means all Intellectual Property owned, used or
held for use by the Company or any of its Subsidiaries.
 
“Company Lease” means any lease, sublease, sub-sublease, license and other
agreement under which the Company or any of its Subsidiaries leases, subleases,
licenses, uses or occupies (in each case whether as landlord, tenant,
sublandlord, subtenant or by other occupancy arrangement), or has the right to
use or occupy, now or in the future, any real property.
 
“Company Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) and each other plan, program, contract,
arrangement, agreement or policy relating to stock options, stock purchases,
other equity-based compensation, bonus, incentive, deferred compensation,
employment, severance, retention, change in control, termination, non-qualified
retirement, profit sharing, fringe benefits, disability, medical, life, paid
time off, relocation, educational assistance, or other benefits or compensation,
in each case sponsored, maintained or contributed to or required to be
contributed to by the Company or any of its Subsidiaries or with respect to
which the Company or any of its Subsidiaries has any Liabilities.
 
“Company Stock Plans” means the Company’s Amended and Restated 2005 Long-Term
Incentive Plan and Amended and Restated 2005 Non-Employee Directors Restricted
Stock Plan.
 
“Compliance Date” means December 31, 2017.
 
“Confidentiality Agreement” means that certain confidentiality agreement dated
as of July 15, 2019, by and between Juniper and the Company.
 
“Consumer Protection Law” means any Law or binding standard directly or
indirectly related to the protection of consumers in financing transactions,
including the federal Truth in Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
privacy and data security provisions of the Gramm-Leach-Bliley Act, Section 5 of
the Federal Trade Commission Act, the Consumer Financial Protection Act and
applicable federal agency regulations implementing the foregoing, and any state
law or regulation regarding retail installment sales agreements, consumer loans,
or unfair or deceptive acts or practices.
 
“Contract” means the terms, conditions or provisions of any loan or credit
agreement, debenture, note, bond, mortgage, indenture, deed of trust, lease,
sublease, license, contract or other agreement, arrangement or understanding,
whether written or oral.
 
“Conversion Shares” means the shares of Common Stock into which the Series A
Preferred Stock are convertible.


3

--------------------------------------------------------------------------------

“DOE” means the U.S. Department of Education or any successor agency.
 
“Educational Agency” means any person, entity or organization, whether
governmental, government chartered, private, or quasi-private, that engages in
granting or withholding Educational Approvals for, administers financial
assistance to or for students of, or otherwise regulates private postsecondary
schools, including the DOE, any state education department or agency, any
guaranty agency, and any Accrediting Body.
 
“Educational Approval” means any license, authorization, approval,
certification, or Accreditation, issued or required to be issued by an
Educational Agency with respect to any aspect of the Company’s or any of its
Subsidiary’s operations in order for the Company or such Subsidiary or any
location to operate or participate in Title IV, but excluding approvals or
licenses with respect to the activities of individual recruiters or instructors
at any Subsidiary.
 
“Educational Law” means the HEA and any other Law, or binding standard issued or
administered by, or related to, any Educational Agency.
 
“Educational Loan” means any student loan made, insured or originated under
Title IV.
 
“Environmental Law” means any federal, state, local or foreign Law or
Governmental Order relating to pollution or protection of the environment;
natural resources; or, to the extent relating to exposure to Materials of
Concern, human health or safety.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any Person which, together with the Company or any of
its Subsidiaries, would at any relevant time be treated as a single employer
under Section 4001 of ERISA or Section 414 of the Code.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Federal Family Education Loan Program” means Part B of Title IV of the Higher
Education Act of 1965.
 
“Financial Assistance Programs” means each Title IV Program pursuant to which
Title IV Program funding has been provided to or on behalf of any School’s
students; and any other government-sponsored or private student financial
assistance program other than the Title IV Programs pursuant to which student
financial assistance, grants or loans were provided to or on behalf of any
School’s students.
 
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.
 
“Governmental Entity” means any U.S. or non-U.S. federal, national,
supranational, state, provincial, local or other government, governmental,
administrative or regulatory (including any stock exchange or stock market)
authority, agency, court, tribunal, commission, or judicial or arbitral body or
other entity or self-regulatory organization, but excluding any Educational
Agency.


4

--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, subpoena, verdict, permit, license, exemption,
certification, decision, determination or award entered by or with any
Governmental Entity or Educational Agency.
 
“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support agreement or other assurance of payment.
 
“HEA” means the Higher Education Act of 1965, as amended.
 
“Indebtedness” means, with respect to any Person, without duplication, the
principal of, accrued and unpaid interest, prepayment and redemption premiums or
penalties (if any) unpaid fees or expenses and other Liabilities in respect of
(i) all obligations of such Person for borrowed money, or with respect to
deposits or advances of any kind to such Person (other than extensions of trade
credit to customers of such Person and its Subsidiaries in the ordinary course
of business), (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
which are, or would be required under GAAP to be, recorded on the balance sheet
of such Person with respect to a lease, (iv) all obligations of such Person
pursuant to securitization or factoring programs or arrangements, (v) all
Guarantees and arrangements having the economic effect of a Guarantee of such
Person of any Indebtedness of any other Person, (vi) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the obligations or property of
others, (vii) net cash payment obligations of such Person under swaps, options,
derivatives, and other hedging agreements or arrangements that will be payable
upon termination thereof (assuming they were terminated on the date of
determination), (viii) letters of credit, bank guarantees, and other similar
contractual obligations entered into by or on behalf of such Person, (ix) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities), and (x) all obligations of the
type referred to in the foregoing clauses secured by any Lien on any property or
asset.
 
“Intellectual Property” means any and all intellectual property rights in any
and all countries throughout the world, including: (i) patents (including all
reissues, divisionals, continuations, continuations-in-part, reexaminations,
supplemental examinations, inter partes reviews, post-grant oppositions,
substitutions and extensions thereof), utility models, industrial designs and
inventions, and all applications and registrations therefor, (ii) trademarks,
service marks, trade dress, logos, brand names, certification marks, collective
marks, Internet domain names and other indicia of origin, and all applications,
registrations and renewals therefor, together with the goodwill associated with
any of the foregoing, (iii) works of authorship (whether or not published), and
all copyrights (including in software), designs and mask works, and all
applications and registrations therefor and renewals, extensions, restorations
and reversions thereof, (iv) software (including source code and object code)
and all website content (including text, graphics, images, audio, video and
data), (v) trade secrets, know-how, database rights and other proprietary
information (including ideas, formulas, compositions, processes and techniques,
research and development information, data, designs, drawings, specifications,
research records, records of inventions, test information, financial, marketing
and business data, pricing and cost information, business and marketing plans
and proposals and customer and supplier lists and information); and (vi) all
rights to bring an action for past, present and future infringement,
misappropriation or other violation of rights and to receive damages, proceeds
or other legal or equitable protections and remedies with respect to any of
clauses (i)–(v).


5

--------------------------------------------------------------------------------

“IT Assets” means software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all
other information technology equipment, and all associated documentation.
 
“Juniper” means Juniper Targeted Opportunity Fund, L.P. and Juniper Targeted
Opportunities, L.P.
 
“Knowledge of the Company,” “Company’s Knowledge,” or similar terms used in this
Agreement mean the actual knowledge of Scott M. Shaw, Brian K. Myers, Stephen M.
Buchenot, Alexandra M. Luster, Stephen Ace, Ami D. Bhandari,  Valerian J.
Thomas, Francis Giglio, and Rajat Shah as of the date of this Agreement and at
any other time at which a representation or warranty is made or deemed made
hereunder, in each case, after due inquiry of the direct reports of such
individuals.
 
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
order, requirement or rule of Law (including common law) and includes any
Governmental Order.
 
“Liabilities” means, collectively, all Indebtedness, obligations, liabilities
and commitments of any nature, whether known or unknown, express or implied,
primary or secondary, direct or indirect, liquidated, absolute, accrued,
contingent or otherwise and whether due or to become due.
 
“Liens” means any pledges, liens (including environmental and tax liens),
charges, mortgages, encumbrances, security interests, restriction on voting or
transfer (including any option, right of first refusal or right of first offer),
or any other claim of any third party of any kind or nature.
 
“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (a) the
business, results of operations, assets, Liabilities, condition (financial or
otherwise), employees or customers of the Company and its Subsidiaries, taken as
a whole, or (b) the ability of the Company and its Subsidiaries to timely
consummate the Transactions or to perform their respective obligations under the
Transaction Documents; provided, however, that, in the case of clause (a) above,
none of the following shall constitute or be taken into account, individually or
in the aggregate, in determining whether a Material Adverse Effect has occurred
or may occur:  any effect, change, event or occurrence that results from or
arises out of (A) general economic, legislative or political conditions in the
United States, (B) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war (whether or not declared), sabotage, terrorism or
man-made disaster, or any escalation or worsening of any of the foregoing, (C)
natural disaster, (D) any change in GAAP (or authoritative interpretation
thereof), including accounting and financial reporting pronouncements by the SEC
and the Financial Accounting Standards Board or applicable Law, (E) any change
resulting or arising from the execution and delivery of this Agreement or the
public announcement of the Transactions; provided, however, that the exceptions
in this clause (E) shall not apply to any breach of representations and
warranties contained in Section 3.03, or (F) any failure to meet any internal or
public projections guidance or estimates (it being understood that the
exceptions in this clause (F) shall not prevent or otherwise affect a
determination that the underlying cause of any such failure referred to therein
is a Material Adverse Effect); provided that the exceptions in clauses (A), (B),
(C) and (D) above shall not apply to the extent such circumstance, development,
effect, change, event, occurrence or state of facts has a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other participants in the industry in which the Company and its
Subsidiaries operate.


6

--------------------------------------------------------------------------------

“Materials of Concern” means any waste, substance or material that is
classified, regulated, defined or designated under Environmental Law as
radioactive, explosive, highly flammable, hazardous or toxic or as a contaminant
or a pollutant, or for which liability or standards of conduct may be imposed,
including petroleum products, byproducts and distillates, heavy metals (such as
lead and cadmium), ozone-depleting substances, chlorinated solvents,
polychlorinated biphenyls, friable asbestos, toxic mold and anti-microbial
agents, nanoparticles, nanomaterials, microbeads, and microplastics, and
cleaning agents including bleach and ammonia.
 
“NASDAQ” means The Nasdaq Global Select Market.
 
“Option” means an unexercised option to purchase shares of Common Stock (whether
granted under a Company Stock Plan or otherwise).
 
“Participant” means any current or former director, officer, employee or
independent contractor of the Company or any of its Subsidiaries.
 
“Permitted Liens” means (i) Liens in respect of any Indebtedness under the
Credit Agreement, (ii) statutory Liens for Taxes, assessments or other charges
by Governmental Entities not yet due and payable or the amount or validity of
which is being contested in good faith and by appropriate proceedings, (iii)
mechanics’, materialmen’s, carriers’, workmen’s, warehousemen’s, repairmen’s,
landlords’ and similar Liens granted or which arise in the ordinary course of
business, (iv) pledges or deposits by the Company or any of its Subsidiaries
under workmen’s compensation Laws, unemployment insurance Laws or similar
legislation, or good faith deposits in connection with bids, tenders, Contracts
(other than for the payment of Indebtedness) or leases to which such entity is a
party, or deposits to secure public or statutory obligations of such entity or
to secure surety or appeal bonds to which such entity is a party, or deposits as
security for contested Taxes, in each case incurred or made in the ordinary
course of business, (v) transfer restrictions imposed by applicable securities
Law, (vi) zoning, entitlement, building and other land use regulations imposed
by Governmental Entities having jurisdiction over such real property, (vii)
Liens placed by any developer, landlord, owner or other third party on real
property over which the Company or any of its Subsidiaries has leasehold or
easement rights and subordination, non-disturbance or similar agreements
relating thereto, (viii) Liens in the ordinary course of business that would not
be, individually or in the aggregate, material to the operations of the business
of the Company or any of its Subsidiaries, and (ix) Liens created by or solely
through the actions of the Investor or any of its Affiliates.


7

--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Entity or other entity.
 
“Private Educational Loan” means any loan provided by a lender that is not made,
insured, or guaranteed under Title IV and is issued expressly for postsecondary
educational expenses.
 
“Proposed Transfer Notice” means written notice from an Investor setting forth
the terms and conditions of any assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Transfer Stock (or any interest therein) proposed by any
Investor.
 
“Related Documents” means the Series A Certificate of Amendment, the
Registration Rights Agreement, the Observer Rights Side Letter, and any other
agreements between or among the Company, the Investors and any of their
respective Affiliates entered into to give effect to the transactions
contemplated by this Agreement.
 
“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.
 
“Restricted Share” means a share of Common Stock that is subject to vesting or
forfeiture conditions (whether time-based or performance-based and whether
granted under a Company Stock Plan or otherwise).
 
“Right of First Refusal” means the right, but not the obligation, of the Company
to purchase some or all of the Series A Preferred Stock with respect to a
proposed Transfer, on the terms and conditions specified in the Proposed
Transfer Notice.
 
“School” means a postsecondary institution of higher education consisting of a
main campus and, if applicable, any additional locations, campuses or branches
thereof operated by the Company or any of its Subsidiaries identified by an
Office of Postsecondary Education Identification number issued by the DOE or
approved by any Educational Agency.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secondary Refusal Right” means the right, but not the obligation, of Juniper to
purchase all or any Series A Preferred Stock not purchased pursuant to the Right
of First Refusal, on the terms and conditions specified in the Proposed Transfer
Notice.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


8

--------------------------------------------------------------------------------

“Stock Appreciation Right” means an unexercised stock appreciation right in
respect of shares of Common Stock (whether granted under a Company Stock Plan or
otherwise).
 
“Subsidiary” means, with respect to any Person, another Person of whom such
first Person owns, directly or indirectly, an amount of voting securities, other
voting rights or voting partnership interests which is sufficient to elect at
least a majority of the board of directors or other governing body (or, if there
are no such voting interests, more than 50% of the equity interests) of such
other Person.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, including any interest, addition or penalty,
imposed by any Governmental Entity.
 
“Tax Return” shall mean any return, declaration, report, form or similar
statement required to be filed with respect to any Tax (including any attached
schedules), including any information return, claim for refund, amended return
or declaration of estimated Tax.
 
“Term Sheet” means that certain term sheet for the issuance of convertible
preferred stock by the Company dated as of October 17, 2019, by and between
Juniper Investment Company, LLC and the Company.
 
“Title IV” means Title IV of the Higher Education Act of 1965, as amended (20
U.S.C. §§ 1070 et seq.), and any amendments or successor statutes thereto.
 
“Title IV Program” means the federal student financial assistance programs
authorized by Title IV or any successor regulation.
 
“Transaction Documents” means this Agreement and the Related Documents.
 
“Transactions” means the transactions contemplated by the Transaction Documents.
 
 “Transfer Stock” means shares of Series A Preferred Stock owned by an Investor
after the date hereof (including in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like).


ARTICLE II
Purchase and Sale
 
SECTION 2.01          Purchase and Sale of Preferred Stock.


(a)          The Company shall adopt and file with the Department of the
Treasury of the State of New Jersey, on or before the Closing (as defined
below), the Series A Certificate of Amendment in the form attached to this
Agreement as Exhibit A.
 
9

--------------------------------------------------------------------------------

(b)          The Company has authorized the sale and issuance of up to 12,700
shares of its Series A Preferred Stock pursuant to the terms and conditions of
this Agreement.


(c)          Subject to the terms and conditions of this Agreement, at the
Closing (as defined below) each Investor, severally and not jointly, agrees to
purchase, and the Company agrees to sell and issue to each Investor, at a price
of $1,000.00 per share, in a minimum aggregate amount of $500,000 and integral
amounts of $50,000 in excess thereof, that number of shares of Series A
Preferred Stock set forth opposite each Investor’s name on Schedule I hereto for
the aggregate purchase price and consideration set forth opposite such
Investor’s name thereon (the “Series A Preferred Share Price”).  The Company’s
agreement with each Investor is a separate agreement, and the sale and issuance
of the Series A Preferred Stock to each Investor is a separate sale and
issuance.


(d)          At the Closing (as defined below), to effect the purchase and sale
of the Series A Preferred Stock, (i) each Investor shall pay to the Company, by
wire transfer to a bank account designated in writing by the Company at least
three (3) Business Days prior to the Closing Date, in immediately available
funds, such Investor’s Series A Preferred Share Price (ii) the Company shall
deliver to each Investor evidence reasonably satisfactory to such Investor of
the shares of Series A Preferred Stock sold and issued to such Investor in
book-entry form, and (iii) each of the Company and the Investors shall execute
and deliver (or cause to be executed and delivered) to the other an executed
counterpart of the Registration Rights Agreement.


SECTION 2.02          Closing.  Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) of the purchase and sale of the Series A
Preferred Stock described in Section 2.01 above shall take place at the offices
of Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022, as soon as
reasonably practicable (which may be the date hereof) after the conditions set
forth in Article VI (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to their satisfaction) are satisfied or
waived, or at such other date, time and place as the Company and the Investors
mutually agree in writing (the date on which the Closing takes place, the
“Closing Date”).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as (A) set forth in the confidential disclosure letter delivered by the
Company to the Investors on the date hereof (the “Company Disclosure Letter”)
(it being understood that the disclosure of any information in a particular
section or subsection of the Company Disclosure Letter shall be deemed
disclosure of such information with respect to any other section or subsection
of this Agreement to which the relevance of such information is readily apparent
on its face and appropriately cross-referenced to any other applicable section
or subsection) or (B) disclosed in any report, schedule, form, statement,
registration statement, prospectus or other document (including exhibits and
schedules thereto (including those incorporated by reference and publicly
available)) filed with, or furnished to, the SEC and publicly available on or
after December 31, 2016, and before the date hereof (the “Company SEC
Documents”), other than any disclosures set forth in the “Risk Factors” or any
forward-looking statement sections of such Company SEC Documents and any other
disclosures included therein to the extent they are primarily cautionary,
predictive or forward-looking in nature; provided that this clause (B) shall not
apply to the representations and warranties set forth in Section 3.01, Section
3.02, Section 3.03, Section 3.04, Section 3.17, Section 3.18, Section 3.19,
Section 3.20, Section 3.21, and Section 3.22, the Company represents and
warrants to each Investor as of the date hereof and as of the Closing Date
(except for representations and warranties that are made as of a specific date,
which are made only as of such date) that:


10

--------------------------------------------------------------------------------

SECTION 3.01          Organization; Standing.


(a)          The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the State of New Jersey and has all requisite
corporate power and corporate authority necessary to carry on its business as it
is now being conducted.  The Company is duly licensed or qualified to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned,
leased or otherwise held by it makes such licensing, qualification or good
standing necessary, except where the failure to be so licensed, qualified or in
good standing, individually or in the aggregate, would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole. 
True and complete copies of the Company Charter Documents (as amended to the
date hereof) as currently in effect as of the date hereof are included in the
Company SEC Documents.


(b)          Exhibit 21.1 to the Company’s Form 10-K/A filed on April 24, 2019
(Commission File Number 000-51371) contains a true and complete list of all the
Subsidiaries of the Company.  Each of the Company’s Subsidiaries is a legal
entity duly organized, validly existing and in good standing (where such concept
is recognized under applicable Law) under the Laws of the jurisdiction of its
organization or formation and has all requisite power and authority necessary to
carry on its business as it is now being conducted.  Each of the Company’s
Subsidiaries is duly licensed or qualified to do business and is in good
standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, leased or otherwise
held by it makes such licensing, qualification or good standing necessary,
except where the failure to be so licensed, qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole.


SECTION 3.02          Capitalization.


(a)          The authorized capital stock of the Company consists of 100,000,000
shares of Common Stock and 10,000,000 shares of preferred stock, no par value
per share, 12,700 shares of which will be designated as Series A Convertible
Preferred Stock, no par value per share, as of the Closing.  At the close of
business on November 8, 2019 (the “Capitalization Date”), (i) 24,636,274 shares
of Common Stock were issued and outstanding (including no Restricted Shares),
(ii) 5,910,541 shares of Common Stock were held by the Company in its treasury,
(iii) 1,451,656 shares of Common Stock were reserved and available for issuance
pursuant to the Company Stock Plans, (iv) 133,000 shares of Common Stock were
subject to outstanding Options, (v) no shares of Common Stock were subject to
outstanding Stock Appreciation Rights, (vi) 595,436 Restricted Shares were
issued and outstanding pursuant to the Company Stock Plans, (vii) no shares of
preferred stock (in any series) were issued or outstanding and (viii) no shares
of Series A Preferred Stock were issued or outstanding.  Since the
Capitalization Date, neither the Company nor any of its Subsidiaries has (A)
issued any Company Securities (as defined below) or incurred any obligation to
make any payments based on the price or value of any Company Securities or
dividends paid thereon, other than in connection with the vesting, settlement or
exercise of the Options and Company Stock Plans referred to above that were
outstanding as of the Capitalization Date or (B) established a record date for,
declared, set aside for payment or paid any dividend on, or made any other
distribution in respect of, any shares of the Company’s capital stock.


11

--------------------------------------------------------------------------------

(b)          Except as described in this Section 3.02, there are no (i)
outstanding shares of capital stock of, or other equity or voting interests in,
the Company, (ii) outstanding securities convertible into or exchangeable or
exercisable for shares of capital stock of, or other equity or voting interests
in, the Company, or (iii) outstanding options, warrants, stock appreciation
rights, phantom stock rights, rights or other commitments or agreements to
acquire from the Company or any Subsidiary of the Company, or that obligate the
Company or any Subsidiary of the Company to issue or sell, any capital stock of,
or other equity or voting interests (or voting debt) in, or any securities
convertible into or exchangeable or exercisable for shares of capital stock of,
or other equity or voting interests in, the Company, (the items in clauses (i),
(ii), and (iii) being referred to collectively as “Company Securities”).  Except
with respect to the Company Stock Plans and the Transaction Documents, there are
no outstanding Contracts of any kind that obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Company Securities,
or obligate the Company to grant, extend or enter into any such Contracts
relating to any Company Securities, including any Contracts granting any
preemptive rights, subscription rights, anti-dilutive rights, rights of first
refusal, rights of first offer or similar rights with respect to any Company
Securities.  Other than as set forth in Section 3.02(c) of the Company
Disclosure Letter or pursuant to the Transaction Documents, none of the Company
or any Subsidiary of the Company is a party to any stockholders’ agreement,
voting trust agreement, registration rights agreement or other similar agreement
or understanding relating to any Company Securities or any other Contract
relating to the disposition, voting or dividends with respect to any Company
Securities.  All outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights.  The Series A Preferred Stock and the Conversion Shares will be, when
issued, duly authorized and validly issued, fully paid and nonassessable and
issued in compliance with all applicable Laws, and such shares will not be
issued in violation of any purchase option, call option, preemptive right,
resale right, subscription right, right of first refusal, right of first offer
or similar rights, and will be free and clear of all Liens, except restrictions
imposed by the Securities Act and any applicable state securities Laws.  The
Series A Preferred Stock and the Conversion Shares, if and when issued, will
have the terms and conditions and entitle the holders thereof to the rights set
forth in the Company Charter Documents, as amended by the Series A Certificate
of Amendment.  The shares of Common Stock issuable upon conversion of the Series
A Preferred Stock have been duly reserved for issuance.


(c)          All of the outstanding shares of capital stock of, or other equity
or voting interests in, each material Subsidiary of the Company (except for
directors’ qualifying shares or the like) are owned directly or indirectly,
beneficially and of record, by the Company free and clear of all Liens, other
than Liens securing Indebtedness under the Credit Agreement.  Each outstanding
share of capital stock of each material Subsidiary of the Company, which is
held, directly or indirectly, by the Company, is duly authorized, validly
issued, fully paid, nonassessable and free of preemptive rights, and, except as
set forth in the Transaction Documents, there are no subscriptions, options,
warrants, rights, calls, Contracts or other commitments, understandings,
restrictions or arrangements relating to the issuance, acquisition, redemption,
repurchase or sale of any shares of capital stock or other equity or voting
interests of any material Subsidiary of the Company, including any right of
conversion or exchange under any outstanding security, instrument or agreement,
any Contracts granting any preemptive rights, subscription rights, anti-dilutive
rights, rights of first refusal, rights of first offer or similar rights with
respect to any securities of any Subsidiary of the Company.
 
12

--------------------------------------------------------------------------------

SECTION 3.03          Authority; Noncontravention.


(a)          The Company has all necessary corporate power and corporate
authority to execute and deliver this Agreement and the Related Documents and to
perform its obligations hereunder and thereunder and to consummate the
Transactions.  The execution, delivery and performance by the Company of this
Agreement and the Related Documents, and the consummation by it of the
Transactions, have been duly authorized and approved by the Board, and, except
for filing the Series A Certificate of Amendment with the Department of the
Treasury of the State of New Jersey pursuant to the New Jersey Business
Corporation Act, no other corporate action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
this Agreement and the Related Documents and the consummation by it of the
Transactions.  This Agreement has been, and the Related Documents will be on the
Closing Date, duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof and thereof by the Investors, this
Agreement constitutes, and the Related Documents will on the Closing Date
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).


(b)          Neither the execution and delivery of this Agreement nor any of the
Related Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) any similar organizational documents
of any of the Company’s Subsidiaries or (ii) (x) violate or constitute a default
(or constitute an event that, with notice or lapse of time or both, would
constitute a violation or default) under any Contract to which the Company or
any of its Subsidiaries is a party or accelerate any obligations or rights under
or give a right of termination of (whether or not with notice, lapse of time or
both) any such Contract, (y) violate any Law applicable to the Company or any of
its Subsidiaries or (z) result in the creation of any Lien on any properties or
assets of the Company or any of its Subsidiaries, except, in the case of clause
(ii), as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect.


(c)          The Board, at a meeting duly called and held, duly adopted written
resolutions approving and declaring advisable and in the best interests of the
Company and its stockholders the Transactions and the execution, delivery and
performance by the Company of this Agreement and the Related Documents and the
consummation of the Transactions, which resolutions have not been subsequently
rescinded, modified or withdrawn.


13

--------------------------------------------------------------------------------

(d)          No vote or approval of the holders of any class or series of
capital stock of the Company or any of its Subsidiaries is required under any
applicable federal or state securities Laws (including any applicable rules or
regulations of any stock exchange or stock market) or the New Jersey Business
Corporation Act to adopt and approve the Transaction Documents or the
Transactions and the consummation thereof, including the issuance and sale of
the Series A Preferred Stock, and the issuance of any Common Stock upon the
conversion of any or all of the Series A Preferred Stock.
 
SECTION 3.04         Governmental Approvals.  Except for (a) the filing with the
SEC of such current reports and other documents, if any, required to be filed
with the SEC under the Exchange Act or Securities Act in connection with the
Transactions (including the timely filing of a Form D with respect to the Series
A Preferred Stock as required under Regulation D), (b) compliance with any
applicable rules and regulations of NASDAQ, and (c) the filing of the Series A
Certificate of Amendment with the Department of the Treasury of the State of New
Jersey pursuant to the New Jersey Business Corporation Act, no consent or
approval of, or filing with, license from, permit or authorization of (a
“Consent”), declaration of or registration with, any Governmental Entity,
Educational Agency or any stock market or stock exchange on which shares of
Common Stock are listed for trading are necessary for the execution and delivery
of this Agreement and the Related Documents by the Company, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the Transactions.
 
SECTION 3.05          Company SEC Documents; Undisclosed Liabilities and Events.


(a)          The Company has filed or furnished, as applicable, with the SEC, on
a timely basis, all of the Company SEC Documents required to be filed with or
furnished to the SEC by the Company since the Compliance Date.  As of their
respective effective dates (in the case of Company SEC Documents that are
registration statements filed pursuant to the requirements of the Securities
Act) and as of their respective SEC filing dates (in the case of all other
Company SEC Documents), the Company SEC Documents complied, and each Company SEC
Document filed subsequent to the date hereof and prior to the earlier of the
Closing Date and the termination of this Agreement will comply on its face, as
to form in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, applicable to such Company SEC Documents
at the time of such filing dates.  As of its filing date, each Company SEC
Document filed pursuant to the Exchange Act did not, and each Company SEC
Document filed subsequent to the date hereof and prior to the earlier of the
Closing Date and the termination of this Agreement will not, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of the date
hereof, (i) the Company is eligible to file a Registration Statement on Form S-3
to register the sale of the Conversion Shares by the Investors, (ii) none of the
Company’s Subsidiaries is required to file any documents with the SEC, (iii)
there are no outstanding unresolved comments received from the staff of the SEC
with respect to any of the Company SEC Documents, (iv) to the Company’s
Knowledge, none of the Company SEC Documents is the subject of ongoing SEC
review, outstanding SEC comment or outstanding SEC investigation, and (v) the
Company does not have pending before the SEC any request for confidential
treatment of information.  Each of the certifications and statements relating to
the Company SEC Documents required by:  (A) Rule 13a-14 or Rule 15d-14 under the
Exchange Act, (B) 18 U.S.C. § 1350 (Section 906 of the Sarbanes–Oxley Act) or
(C) any other rule or regulation promulgated by the SEC or applicable to the
Company SEC Documents is accurate and complete, and complies as to form and
content with all applicable Laws.


14

--------------------------------------------------------------------------------

(b)          The consolidated financial statements provided by the Company
(including all related notes or schedules, as may be included or incorporated by
reference in the Company SEC Documents) (i) complied, as of their respective
dates of filing with the SEC, in all material respects with the published rules
and regulations of the SEC with respect thereto, (ii) present fairly, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods covered thereby (subject, in the case
of unaudited quarterly financial statements, to normal year-end adjustments),
(iii) have been prepared in accordance with GAAP (except, in the case of
unaudited quarterly financial statements, as expressly permitted by Form 10-Q of
the SEC or other applicable rules and regulations of the SEC) applied on a
consistent basis during the periods covered thereby (except (A) as may be
indicated in the notes thereto or (B) as permitted by Regulation S-X), and (iv)
were prepared in accordance with the books of account and other financial
records of the Company and its Subsidiaries (except as may be indicated in the
notes thereto).


(c)          Neither the Company nor any of its Subsidiaries has any Liabilities
of any nature (whether accrued, absolute, contingent or otherwise) except
Liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of June 30, 2019 (the “Balance
Sheet Date”) included in the Company SEC Documents, (ii) incurred after the
Balance Sheet Date in the ordinary course of business, (iii) incurred pursuant
to the Credit Agreement (excluding any claims for breach or default thereof),
(iv) as expressly contemplated by this Agreement or otherwise incurred in
connection with the Transactions and (v) which are not, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole.


(d)          The Company has established and maintains, and at all times since
March 29, 2005, has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act.  Since December 31, 2016,
neither the Company nor, to the Company’s Knowledge, the Company’s independent
registered public accounting firm has identified or been made aware of any
“significant deficiency” or “material weakness” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over financial reporting which would reasonably be expected to
adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial data, in each case which has not been
subsequently remediated.  The Company is, and has been at all times since March
29, 2005, in compliance in all material respects with the applicable listing
requirements and corporate governance rules and regulations of NASDAQ, and has
not received any notice asserting any non-compliance with the listing
requirements of NASDAQ.


15

--------------------------------------------------------------------------------

(e)          The Company’s auditor has at all times since March 29, 2005, been
(i) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes–Oxley Act); (ii) “independent” with respect to the Company within the
meaning of Regulation S-X under the Exchange Act; and (iii) to the Company’s
Knowledge, in compliance with subsections (g) through (l) of Section 10A of the
Exchange Act and the rules and regulations promulgated by the SEC and the Public
Company Accounting Oversight Board thereunder.  All nonaudit services performed
by the Company’s auditors for the Company that were required to be approved in
accordance with Section 202 of the Sarbanes–Oxley Act were so approved.
 
 
(f)          Except for the issuance of the Series A Preferred Stock
contemplated by this Agreement or as set forth on Section 3.05(f) of the Company
Disclosure Letter, no event, Liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities Laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Business Day prior to the date that this representation is made.
 
SECTION 3.06         Absence of Certain Changes.  Since December 31, 2018, (i)
except for the execution and performance of this Agreement, the business of the
Company and its Subsidiaries has been carried on and conducted in the ordinary
course of business, (ii) there has not been any Material Adverse Effect, or any
circumstance, developments, effect, change, event, occurrence or state of facts
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect and (iii) the Company has not taken any of the
following actions (except as expressly provided in the Transaction Documents):


(a)          established a record date for, declared, set aside for payment or
made payment in respect of, any dividend or other distribution upon any shares
of capital stock of the Company;


(b)          redeemed, repurchased or otherwise acquired any of the Company’s
capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests of the Company or any of its Subsidiaries, other than repurchases of
capital stock in the ordinary course of business pursuant to any Company Plan
(or agreement thereunder) in effect as of the date hereof;


(c)         amended the Company Charter Documents (other than filing the Series
A Certificate of Amendment as provided hereunder), the committee charters of the
committees of the Board or any corporate governance policy of the Company
pertaining to members of the Board;


(d)          authorized, issued, split, combined, subdivided or reclassified any
capital stock, or securities exercisable for, exchangeable for or convertible
into capital stock, or other equity or voting interests of the Company other
than (A) the authorization and issuance of the Series A Preferred Stock in
accordance with this Agreement and the Series A Certificate of Amendment and any
Conversion Shares and (B) issuances of capital stock, or securities exercisable
for, exchangeable for or convertible into capital stock, of the Company to any
Participant in the ordinary course of business pursuant to any Company Plan (or
agreement thereunder) in effect as of the date hereof;


16

--------------------------------------------------------------------------------

(e)          changed any of the methods of accounting, accounting practices or
policies in any material respect of the Company or any of its Subsidiaries,
other than such changes as required by GAAP, a Governmental Entity or
Educational Agency;


(f)          entered into any Contract between the Company or its Subsidiaries,
on the one hand, and any of the Company’s directors (including director nominees
or candidates), officers or stockholders (in their capacity as such), on the
other hand, including any stockholder agreement, investor rights agreement,
board representation or board nomination agreement or any similar Contract,
other than, in the case of officers, in the ordinary course of business
consistent with past practice in connection with such officer’s employment or
take or omit to take any other action that could reasonably be expected to
result in a modification to the composition of the Board, grant any consent
rights with respect to any actions by the Company or its Subsidiaries to any
stockholder or that otherwise would reasonably be expected to limit, alter or
modify in any material respect the rights that the Investor is expected to have
following the Closing under the Registration Rights Agreement and the Series A
Certificate of Amendment;


(g)          merged or consolidated the Company or any of its Subsidiaries with
any Person;


(h)          (A) filed, or consented by answer or otherwise to the filing
against the Company or any of its Subsidiaries of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, insolvency,
reorganization, moratorium or other similar Law of any jurisdiction, (B) made an
assignment for the benefit of the creditors of the Company or any of its
Subsidiaries, (C) consented to the appointment of a custodian, receiver, trustee
or other officer with similar powers with respect to the Company or any of its
Subsidiaries or with respect to any substantial part of its or their assets or
property, (D) dissolved, liquidated or wound up the Company or any of its
Subsidiaries or (E) taken any corporate action for the purpose of any of the
foregoing;


(i)           (A) acquired, in a single transaction or a series of related
transactions, any business or Person, by merger or consolidation, purchase of
assets, properties, claims or rights or equity interests, or by any other
manner, for an aggregate purchase price (when taken together with all such
acquisitions) in excess of $1,000,000, or (B) divested, in a single transaction
or a series of related transactions, any assets, properties, claims or rights or
equity interests for an aggregate sales price (when taken together with all such
divestitures) in excess of $1,000,000; provided that acquisitions or
dispositions of goods, products or services in the ordinary course of business
shall not constitute acquisitions or divestitures for purposes of this clause
(i);


(j)          taken any action that causes, or would reasonably be expected to
cause, the Common Stock to cease to be eligible for listing on NASDAQ; or


(k)          agreed, authorized, resolved or recommended, whether in writing or
otherwise, to do, or taken any action reasonably likely to lead to or result in,
any of the foregoing.


17

--------------------------------------------------------------------------------

SECTION 3.07         Legal Proceedings.  Except as would not, individually or in
the aggregate, reasonably be expected to be material to the Company and its
Subsidiaries, taken as a whole, there is no (a) Action pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, or any property or asset of the Company or any of its
Subsidiaries, or (b) outstanding Governmental Order imposed upon the Company or
any of its Subsidiaries or any property or asset of the Company or any of its
Subsidiaries, in each case, by or before any Governmental Entity or Educational
Agency.  No officer or director of the Company or any of its Subsidiaries is, as
of the date of this Agreement, a defendant in any Action commenced by any
equityholder of the Company or any of its Subsidiaries with respect to the
performance of his duties as an officer or a director of the Company or any such
Subsidiary under any applicable Law.  There is no unsatisfied judgment, penalty
or award against the Company or any of its Subsidiaries.
 
SECTION 3.08         Compliance with Laws; Permits.  (a) The Company and each of
its Subsidiaries are, and since at least December 31, 2013, have been, in
compliance in all material respects with all Laws applicable to the Company or
any of its Subsidiaries or their assets, including, to the extent so applicable,
any Tax, labor, securities and foreign exchange related Laws or Consumer
Protection Laws, and (b) neither the Company nor any of its Subsidiaries has
received any notification or communication from any Governmental Entity or
Educational Agency of any alleged, potential or actual violation by the Company
or any of its Subsidiaries of any Law.  The Company and each of its Subsidiaries
hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Entities and Educational Agencies
(collectively, “Permits”) necessary for the lawful conduct of their respective
businesses.
 
SECTION 3.09          Tax Matters.  Except as, individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect:


(a)          The Company and each of its Subsidiaries has prepared (or caused to
be prepared) and timely filed (taking into account valid extensions of time
within which to file) all Tax Returns required to be filed by any of them, and
all such filed Tax Returns are true, complete and accurate.


(b)          All Taxes owed by the Company and each of its Subsidiaries that are
due (whether or not shown on any Tax Return) have been timely paid or have been
adequately reserved against in accordance with GAAP.


(c)          All amounts of Taxes required to be withheld by the Company or any
of its Subsidiaries have been duly withheld and remitted to the appropriate
taxing authority as required by applicable Law.


(d)          The Company has not received written notice of any pending audits,
examinations, investigations, claims or other proceedings in respect of any
Taxes of the Company or any of its Subsidiaries, and no audits, examinations,
investigations, claims or other proceedings in respect of any Taxes of the
Company or any of its Subsidiaries are pending or in progress.


(e)          There are no Liens for Taxes on any of the assets of the Company or
any of its Subsidiaries other than Permitted Liens.


(f)          None of the Company or any of its Subsidiaries has been a
“controlled corporation” or a “distributing corporation” (each, as defined in
Section 355(a)(1) of the Code) in any distribution occurring in the two years
prior to this Agreement that was purported or intended to be governed by Section
355 of the Code (or any similar provision of state, local or non-U.S. Law).


18

--------------------------------------------------------------------------------

(g)          No deficiency for any Tax has been asserted or assessed by any
Governmental Entity in writing against the Company or any of its Subsidiaries,
except for deficiencies that have been satisfied by payment in full, settled or
withdrawn or that have been specifically identified in the Company SEC Documents
and adequately reserved against in accordance with GAAP.


(h)          Neither the Company nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to an assessment or deficiency for Taxes (other than pursuant to
extensions of time to file Tax Returns obtained in the ordinary course).


(i)          Neither the Company nor any of its Subsidiaries has participated in
any “listed transaction” or “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b)(2).
 
SECTION 3.10          Employee Benefits.


(a)          Except for instances that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect,
(i) each Company Plan has been established, maintained, funded and administered
in accordance with terms and in compliance with the applicable provisions of
ERISA, the Code and other applicable Laws, (ii) each Company Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
has received a determination letter  (or is subject to a favorable opinion
letter) from the Internal Revenue Service that such Company Plan is qualified
under Section 401(a) of the Code, and, to the Knowledge of the Company, nothing
has occurred that could reasonably be expected to adversely affect the
qualification of such Company Plan, (iii) neither the Company nor any of its
Subsidiaries has any Liabilities to provide post-termination health or life
insurance benefits other than as required by Section 4980B of the Code, (iv)
none of the Company, any of its Subsidiaries or any ERISA Affiliate has, and
does not expect to have, nor in the past six years has had, any Liability with
respect to (A) any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is or was subject to Title IV of ERISA, Section 302 of ERISA
or Section 412 of the Code or any similar federal or state Laws, (B) any
“multiemployer plan” within the meaning of Section 3(37) of ERISA, or (C) any
“multiple employer welfare arrangement” within the meaning of Section
4001(a)(15) of ERISA that is subject to Sections 4063, 4064 and 4069 of ERISA or
Section 413(c) of the Code, (v) no Company Plan has any unfunded or underfunded
Liabilities, (vi) each Company Plan constituting a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code has at
all times been maintained in all material respect, as to both form and
operation, in compliance with the requirements of Section 409A of the Code and
the regulations promulgated thereunder, and the Company does not have any
obligation to make any tax gross-up or indemnification payments to any
individual as a result of the income inclusion, interest and penalty provisions
of Section 409A or otherwise, and (vii) there are no pending or, to the
Knowledge of the Company, threatened Actions with respect to any Company Plan,
and no Company Plan is the subject of an examination or audit by a Governmental
Entity.


19

--------------------------------------------------------------------------------

(b)          The execution, delivery and performance of this Agreement and the
consummation of the Transactions will not, either alone or in combination with
another event, result in (i) an increase in the amount of compensation or
benefits payable to any Participant, (ii) any entitlements for any Participant
to severance, termination, change in control or similar pay or benefits, (iii)
the acceleration of the vesting or timing of the payment of any compensation or
benefits payable to or in respect of any Participant or (iv) any increased or
accelerated funding obligation with respect to any Company Plan.  No payment or
benefit provided to any Participant as a result (alone or in combination with
any other event) of the execution, delivery and performance of this Agreement
and the consummation of the Transactions, would constitute an “excess parachute
payment” for purposes of Section 280G of the Code.  Neither the Company nor any
of its Affiliates is party to an agreement with a Participant that provides for
any “gross up” payment for taxes pursuant to Sections 4999 or 409A of the Code.
 
SECTION 3.11        Labor Matters.  Except for instances that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect, (a) neither the Company nor any of its Subsidiaries is
party to any collective bargaining agreement or Contract with any labor
organization, (b) with respect to its employees, there are not any ongoing or,
to the Knowledge of the Company and each of its Subsidiaries, threatened union
organizational activities, (c) there are not currently any labor strikes,
slowdowns, work stoppages, pickets, lockouts or other material labor disputes
with respect to the employees of the Company or any of its Subsidiaries, (d) the
Company and its Subsidiaries are in compliance with all applicable Laws
governing or concerning labor relations and employment, (e) neither the Company
nor any of its Subsidiaries is delinquent in payments to any Participants for
any wages, salaries, commissions, fees, bonuses, benefits or other compensation
that is due for any services performed by them or any amounts required to be
paid to any Participant for any post-employment or post-engagement of any type
and is not liable for any arrears of any wages or any taxes or penalties for
failure to comply with any of the foregoing, (f) no employee layoff, facility
closure or similar reduction in force is currently contemplated, planned or
announced, (g) no current employee or independent consultant of the Company has
provided notice to the Company or, to the Knowledge of the Company, expressed
intentions to terminate employment or engagement with the Company, (h) there has
not been any Actions relating to, or any act or allegations of or relating to,
sex-based discrimination, sexual harassment or sexual misconduct, or breach of
any sex-based discrimination, sexual harassment or sexual misconduct policy of
the Company relating to the foregoing, in each case involving the Company or any
of its Subsidiaries or any current or former officer, director or employee of
the Company or any of its Subsidiaries, and (i) the Company has not entered into
any settlement agreement or similar out-of-court or pre-litigation arrangement
relating to any matters described in clause (h).
 
SECTION 3.12          Environmental Matters. Except for those matters or
Liabilities that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (a) each of the
Company and its Subsidiaries is and has for the past three (3) years been in
compliance with all Environmental Laws applicable to their respective business
operations, (b) each of the Company and its Subsidiaries has obtained and has
been in compliance with, all Permits required under Environmental Laws for the
operation of their respective businesses as currently conducted, (c) there is no
Action under any Environmental Law that is pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, (d) neither
the Company nor any of its Subsidiaries has received any unresolved written
notice alleging that the Company or any of its Subsidiaries is in violation of
or has any Liability under any Environmental Laws, (e) neither the Company nor
any of its Subsidiaries has treated, stored, disposed of, arranged for the
disposal of, transported, handled or exposed any Person to any Material of
Concern, or caused a release of any Material of Concern, including at any
property owned or operated by the Company or any of its Subsidiaries, in such
manner or to such extent reasonably expected to give rise to any Liabilities
pursuant to any Environmental Law, (f) to the Knowledge of the Company, no other
Person has caused a release of any Material of Concern at any property currently
or formerly owned or operated by the Company or any of its Subsidiaries in such
manner or to such extent reasonably expected to give rise to any Liabilities
pursuant to any Environmental Law, and (g) neither the Company nor any of its
Subsidiaries has conducted, funded, or reimbursed another Person for,
environmental remedial activities pursuant to any Environmental Law.


20

--------------------------------------------------------------------------------

SECTION 3.13          Intellectual Property.


(a)          Section 3.13(a) of the Company Disclosure Letter sets forth a
complete and correct list of all (i) issued patents and pending patent
applications, (ii) trademark and service mark registrations and applications
therefor, and all material unregistered trademarks and service marks that are
not the subject of a pending application for registration, (iii) copyright
registrations and applications therefor, and (iv) internet domain name
registrations, in each case that are owned by the Company or any of its
Subsidiaries (collectively, the “Registered Intellectual Property”) included in
the Company Intellectual Property.  With respect to each item required to be
listed in Section 3.13(a) of the Company Disclosure Letter, (A) either the
Company or one of its Subsidiaries is the sole owner and possesses all right,
title and interest in and to the item, free and clear of all Liens (other than
Permitted Liens), and (B) to the Knowledge of the Company, no claim or
allegation is pending or has been threatened that challenges the legality,
validity, enforceability, registration, use or ownership of the item (except for
office actions by the applicable Governmental Entities in the normal course of
prosecution efforts in connection with applications for the registration or
issuance of trademarks and patents).  Each item of Registered Intellectual
Property that is shown as registered, filed, issued, or applied for in Section
3.13(a) of the Company Disclosure Letter has been duly registered in, filed in
or issued by the official governmental registers and/or issuers (or officially
recognized registers or issuers) for such Intellectual Property, and each such
registration, filing, issuance and/or application (x) has not been abandoned or
cancelled, (y) has been maintained effective by all requisite filings, renewals
and payments, and (z) remains in full force and effect.  Furthermore, each item
of Company Intellectual Property is (i) subsisting, valid and enforceable, and
(ii) free and clear of any (A) Liens (other than Permitted Liens), (B) exclusive
licenses, (C) non-exclusive licenses not granted in the ordinary course of
business consistent with past practice, and (D) obligations to grant any of (A)
– (C).  The Company and its Subsidiaries own, or have sufficient rights pursuant
to valid and enforceable written agreements to use, all Intellectual
Property used in the conduct of the business of the Company and its Subsidiaries
as currently conducted and as currently planned to be conducted.


(b)          (i) No claims are pending or threatened against the Company or any
of its Subsidiaries alleging that the conduct of the business of the Company and
its Subsidiaries infringes, violates or misappropriates the Intellectual
Property of any Person, (ii) no claims are pending or threatened by the Company
or any of its Subsidiaries against any Person alleging any infringement,
violation or misappropriation of the Intellectual Property owned by the Company
or any of its Subsidiaries or concerning the ownership, validity, registrability
or enforceability of any such Intellectual Property, (iii) the conduct of the
business of the Company and its Subsidiaries has not infringed and does not
infringe, violate or misappropriate the Intellectual Property of any Person,
(iv) to the Knowledge of the Company, no Person is infringing, violating or
misappropriating any Intellectual Property owned by the Company or its
Subsidiaries, and (v) there have been no material breaches of the security of
the Company’s or its Subsidiaries’ computer software, websites and systems
(including the confidential data transmitted thereby or stored therein).


21

--------------------------------------------------------------------------------

(c)          The Company and its Subsidiaries have taken all commercially
reasonable measures to maintain the confidentiality, integrity and value of all
confidential Company Intellectual Property.  No confidential information, trade
secrets or other proprietary Company Intellectual Property has been disclosed to
any Person by the Company or any of its Subsidiaries except pursuant to
appropriate non-disclosure or license agreements that (i) obligate such Person
to keep such confidential information, trade secrets or other proprietary
Intellectual Property confidential both during and after the term of such
agreement, and (ii) are valid, subsisting, in full force and effect and binding
on the parties thereto and with respect to which no party thereto is in material
default thereunder and no condition exists that with notice or the lapse of time
or both could constitute a material default thereunder.  Correspondingly, to the
Knowledge of the Company, there has been no unauthorized use or disclosure of
any confidential Company Intellectual Property.
 
 
(d)          To the extent that any Intellectual Property has been conceived,
developed or created for the Company or any of its Subsidiaries, in whole or
part, by any current or former employee, independent contractor, or agent, each
of the Company or any of its Subsidiaries, as applicable, has executed valid and
enforceable written agreements with such Person with respect thereto
transferring to Company or one of its Subsidiaries the entire and unencumbered
right, title and interest therein and thereto by operation of law or by valid
written assignment.  No  Person has asserted, and to the Knowledge of the
Company, no Person has, any right, title, interest or other claim in, or the
right to receive any royalties or other consideration with respect to, any
Company Intellectual Property.
 
 
(e)          The IT Assets of the Company and its Subsidiaries (i) are
sufficient for the needs of their businesses in all material respects (including
with respect to the number of license seats) and (ii) operate in all material
respects in accordance with their documentation and functional specifications,
and as required by the Company and its Subsidiaries, and have not, in the last
five years, materially malfunctioned or failed such that it resulted in a
disruption to the conduct of the business.  The Company and its Subsidiaries
have taken commercially reasonable measures to protect against unauthorized
access to or use of its IT Assets and no such unauthorized access or use has
occurred.  The IT Assets of the Company and each of its Subsidiaries (i) are
free from any viruses, malware, Trojan horses, worms or other contaminants that
are designed to enable unauthorized access thereto or to adversely affect the
functionality thereof, (ii) currently operate free of defects or malfunctions
that would reasonably be expected to cause a material disruption to any of the
Company’s or any of its Subsidiary’s businesses and (iii) have sufficient
capacity and performance to meet the current and foreseeable business
requirements of the applicable Company’s or any of its Subsidiary’s business. To
the Knowledge of the Company, there have not been any incidents of security
breaches to, or other material unauthorized access to or use of, (i) any of its
IT Assets (including with respect to any data or other information stored or
contained therein or accessed, transmitted or processed thereby), or (ii) any
data, trade secrets or other confidential information of the Company or any of
its Subsidiaries, including any business information and/or
personally-identifying information or data of any Person.  Each of the Company
and each of its Subsidiaries has in place a disaster recovery and data backup
plan which is fully documented and would enable the business of the Company or
its Subsidiary, as applicable, to continue if there were significant damage to
or destruction of some or all of the IT Assets.


22

--------------------------------------------------------------------------------

(f)          No software included in the Company Intellectual Property, which is
distributed to any third party by or on behalf of the Company or its
Subsidiaries (other than software identified as belonging to a third party and
subject to a third party paid or public license), or for which the Company or
its Subsidiaries have current plans to distribute to any third party,
incorporates or is comprised of or distributed with any publicly-available
software, or is otherwise subject to the provisions of any “open source” or
third party license agreement that (i) requires the distribution of source code
in connection with the distribution of such software in object code form; (ii)
materially limits the Company’s or any of its Subsidiaries’ freedom to seek full
compensation in connection with marketing, licensing, and distributing such
applications; or (iii) allows a customer or requires that a customer have the
right to decompile, disassemble or otherwise reverse engineer the software by
its terms and not by operation of law.  With respect to each item of software
included in the Company Intellectual Property, either the Company or one of its
Subsidiaries is (or will be at Closing) in actual possession and control of the
applicable source code, object code, code writes, notes, documentation,
programmers’ source code annotations, user manuals and know-how to the extent
required for use, distribution, development, enhancement, maintenance and
support of such software, subject to any non-exclusive licenses granted to third
parties therein in the ordinary course of business.
 
SECTION 3.14          Title to Property.  The Company and each of its
Subsidiaries has good and marketable title to their respective owned real
properties, and good and marketable title to all of its or their personal
properties (whether tangible or intangible), rights and assets, free and clear
of all Liens in all material respects other than Permitted Liens.  The Company
or one of its Subsidiaries has a good and valid leasehold interest in each
material Company Lease, free and clear of all Liens (other than Permitted Liens)
and to the Knowledge of the Company, none of the Company or any of its
Subsidiaries has received written notice of any material default under any
agreement evidencing any Lien or other agreement affecting any Company Lease,
which default continues on the date hereof.
 
SECTION 3.15        Material Contracts.  Each Contract which is required to be
filed as an exhibit by the Company with the SEC pursuant to Items 601(b)(4) and
601(b)(10) of Regulation S-K promulgated by the SEC (a “Material Contract”) is
in the Company SEC Documents.  Each Material Contract is the legal, valid and
binding obligation of the Company enforceable against the Company and, to the
Knowledge of the Company, any other party thereto, in accordance with its terms,
subject, as to enforceability, to the Bankruptcy and Equity Exception.  There
has not occurred any breach, violation or default or any event that, with the
lapse of time, the giving of notice or the election of any Person, or any
combination thereof, would constitute a breach, violation or default by the
Company under any such Material Contract or, to the Knowledge of the Company, by
any other Person to any such Material Contract, except for such breaches,
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole.  The Company has not been notified that any party to any Material
Contract intends to cancel, terminate, not renew or exercise an option under any
Material Contract, whether in connection with the Transactions or otherwise.
 
23

--------------------------------------------------------------------------------

SECTION 3.16          Insurance.  (a) Neither the Company nor any of its
Subsidiaries is in material default under any material insurance policy of the
Company, (b) all material claims made thereunder have been properly and timely
filed, (c) all premiums have been timely paid, and (d) no written notice of
cancellation or termination of coverage has been received by the Company or its
Subsidiaries with respect to any such material insurance policy, other than in
connection with ordinary renewals.  The Company and its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the business in which the
Company and its Subsidiaries are engaged.  Each material insurance policy of the
Company is in full force and effect and is the valid and binding obligation of
the Company or its applicable Subsidiary named as the insured therein, subject,
as to enforceability, to the Bankruptcy and Equity Exception.
 
SECTION 3.17        Sale of Securities.  Assuming the accuracy of the
representations and warranties set forth in Section 4.06, the offer, sale and
issuance of the Series A Preferred Stock pursuant to this Agreement and the
conversion of the Series A Preferred Stock into Common Stock are exempt from the
registration requirements and prospectus delivery requirements of the Securities
Act and the blue sky laws of the various states.  Without limiting the
foregoing, neither the Company nor, to the Knowledge of the Company, any Person
acting on its behalf has made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
offering or issuance of Series A Preferred Stock under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available, nor will the Company
take any action or steps that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.
 
SECTION 3.18        No Broker.  Except for Barrington Research Associates, Inc.,
no agent, broker, investment banker, financial advisor or other firm or Person
is or will be entitled to any broker’s, finder’s, financial advisor’s or any
other commission or similar fee, or the reimbursement of expenses in connection
therewith, in connection with any of the Transactions based upon arrangements
made by, or on behalf of, the Company or any of its Subsidiaries.
 
SECTION 3.19         Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on NASDAQ,
and the Company has taken no action designed to (or which, to the Knowledge of
the Company, is reasonably likely to) have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from NASDAQ, nor has the Company received, as of the date hereof, any
notification that the SEC or NASDAQ is contemplating terminating such
registration or listing.


24

--------------------------------------------------------------------------------

SECTION 3.20          Investment Company Act.  The Company is not, and
immediately after receipt of payment for the Series A Preferred Stock will not
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 3.21        No “Bad Actor” Disqualification.  No “Bad Actor”
disqualifying event described in Rule 506(d)(1)(i) to (viii) of the Securities
Act (a “Disqualification Event”) is applicable to the Company, except for a
Disqualification Event as to which Rule 506(d)(2)(ii-iv) or (d)(3) is
applicable.
 
SECTION 3.22        No Rights Agreement.  The Company is not party to, nor is it
currently contemplating, a stockholder rights agreement, “poison pill” or
similar antitakeover agreement or plan and no takeover statutes currently in
effect in any jurisdiction in which the Company operates are applicable.
 
SECTION 3.23        Certain Business Relationships with Affiliates.  Other than
the Transactions and except as set forth in Section 3.23 of the Company
Disclosure Letter or in the Company SEC Documents, none of the officers,
directors or stockholders of the Company is presently a party to any
transaction, agreement or arrangement with the Company (other than for services
as officers and directors entered into in the ordinary course of business) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.
 
SECTION 3.24          Privacy and Data Protection.  The Company and its
Subsidiaries have operated their businesses in a manner compliant in all
material respects with applicable privacy and data protection Laws and
contractual obligations applicable to the Company’s and its Subsidiaries’
collection, handling, storage, processing, use, transmission, disclosure and
securing of their and their customers’ data.  The Company and its Subsidiaries
have policies and procedures in place to ensure the integrity and security of
the data collected, handled, stored, processed, used, transmitted or disclosed
in connection with the delivery of their product offerings.  The Company and its
Subsidiaries comply with, and have reasonable policies and procedures in place
to ensure compliance with, privacy and data protection Laws and take appropriate
steps to assure compliance in all material respects with such policies and
procedures.  Such policies and procedures comply in all material respects with
all Laws applicable to the Company and/or its Subsidiaries, as well as all
contractual obligations applicable to the Company and/or its Subsidiaries.  The
Company and its Subsidiaries have required and do require all third parties to
which they provide any confidential, sensitive or protected data to maintain the
privacy and security of such data, including by contractually requiring such
third parties to protect such data from unauthorized access by and/or disclosure
to any unauthorized third parties.  No claims are pending or threatened against
the Company or any of its Subsidiaries alleging that the Company or any of its
Subsidiaries has not complied with applicable Laws or contractual obligations
regarding privacy or data protection.  Neither the Company nor its Subsidiaries
have experienced (i) any security incident that has materially compromised the
privacy and/or security of any data, or required the Company or any of its
Subsidiaries to provide notice of such incident to affected individual Persons
or any Governmental Entity or Educational Agency, or (ii) any failure or
substandard performance of any information technology, information security,
database or other computer system which has resulted in any material disruption
to the business of the Company or its Subsidiaries.


25

--------------------------------------------------------------------------------

SECTION 3.25         Illegal Payments; FCPA Violations.  During the past five
(5) years, none of the Company, any of its Subsidiaries, nor, to the Knowledge
of the Company, any director, officer, agent or employee of the Company or any
of its Subsidiaries has (i) in violation of any Anticorruption Law, paid, caused
to be paid, agreed to pay, or offered, directly or indirectly, in connection
with the business of the Company or any of its Subsidiaries, any payment or gift
given to any Person acting in an official capacity for any Governmental Entity,
to any political party or official thereof, or to any candidate for political
office (each, a “Government Official”) with the purpose of (w) influencing any
act or decision of such Government Official in his official capacity; (x)
inducing such Government Official to perform or omit to perform any activity
related to his legal duties; (y) securing any improper advantage; or (z)
inducing such Government Official to influence or affect any act or decision of
any Governmental Entity, in each case, in order to assist the Company or its
Affiliates in obtaining or retaining business for or with, or in directing
business to, the Company or its Affiliates; (ii) made any illegal contribution
to any political party or candidate; (iii) intentionally established or
maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose; (iv) taken any action that would violate the U.S.
Foreign Corrupt Practices Act (the “FCPA”), the UK Bribery Act 2010 or any other
applicable anti-bribery or anti-corruption Laws under any applicable
jurisdictions (collectively, “Anticorruption Laws”); or (v) paid, caused to be
paid, agreed to pay, or offered, directly or indirectly, in connection with the
business of the Company, any bribe, kickback or other similar payment or gift to
any supplier or customer in violation of an Anticorruption Law.  The Company has
not received any notice alleging any such violations or conducted any internal
investigation with respect to any actual, potential or alleged violation of
Anticorruption Laws.


SECTION 3.26         Compliance with Money Laundering Laws.  The operations of
the Company and its Subsidiaries are and, during the past five (5) years, have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering Laws of all
jurisdictions, the rules and regulations thereunder and any related or similar
Laws or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”) and no Action by or before any
Governmental Entity involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.


SECTION 3.27          Educational Approvals; Compliance with Educational Laws.
The following representations set forth in this Section 3.27 are subject to the
exceptions set forth in the Company Disclosure Letter.


(a)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has received the material licenses, permits, and approvals of all
Governmental Entities and Educational Agencies necessary to conduct their
businesses, including all material Educational Approvals necessary for each
School to conduct its operations and offer its educational programs. Since the
Compliance Date, the Company, including its Subsidiaries and Schools, is and has
been in material compliance with all applicable Educational Laws and with the
terms and conditions of all Educational Approvals. Each current Educational
Approval is in full force and effect, and no proceeding for the suspension,
material limitation, revocation, termination or cancellation of any Educational
Approval is pending or, to the Knowledge of the Company, threatened. Since the
Compliance Date, no application made by any School to any Governmental Entity or
Educational Agency has been denied. Since the Compliance Date, neither the
Company nor any of its Subsidiaries or Schools has received notice from any
Governmental Entity or Educational Agency that it has been placed on probation
or ordered to show cause why any Educational Approval for any School or any of
its educational programs should not be revoked. Since the Compliance Date,
neither the Company nor any of its Subsidiaries or Schools has received notice
that any current Educational Approval will not be renewed.


26

--------------------------------------------------------------------------------

(b)          Each School is an “eligible institution,” as defined in 34 C.F.R. §
600.2 (and the other applicable sections incorporated therein by reference) and
each School is a “proprietary institution of higher education” as defined at 34
C.F.R. § 600.5. Each School is in material compliance with the applicable “state
authorization” requirements set forth at 34 C.F.R. § 600.9 and meets the
qualifications to be licensed by the applicable Governmental Entities and
Educational Agencies. Each School is accredited by the applicable Accrediting
Bodies, and has been certified by the DOE as an eligible institution of higher
education and is a party to a program participation agreement with the DOE.
 
(c)          To the Knowledge of the Company, no fact or circumstance exists or
is reasonably likely to occur that would reasonably be expected to result in the
delay, termination, revocation, suspension, restriction or failure to obtain
renewal of any Educational Approval or the imposition of any material fine,
penalty or other sanctions for violation of any legal or regulatory requirements
relating to any Educational Approval.
 
(d)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has been in material compliance with any and all applicable
Educational Laws relating to Financial Assistance Programs, including the
program participation and administrative capability requirements, as defined by
the DOE at 34 C.F.R. 668 subpart B, including §§ 668.14 and 668.15-16, as well
as the student eligibility requirements and satisfactory progress requirements,
as defined by DOE at 34 C.F.R. § 668.31-39.
 
(e)          Since the Compliance Date, the School(s) have not received greater
than ninety percent (90%) of its revenues from Title IV Programs, as such
percentage is required to be calculated under 34 C.F.R. §§ 668.14 and 668.28.
 
(f)          Since the Compliance Date, each School has complied with the Cohort
Default Rate regulations set forth in 34 C.F.R. Part 668, Subpart N.
 
(g)          Each School has been in compliance, in all material respects, with
the applicable limitations set forth in 34 C.F.R. § 600.7.
 
(h)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has obtained or maintained all material Educational Approvals
required to operate each additional campus, location, or facility of the Schools
and required in order to disburse Title IV Program funds to students at such
additional campus, location, or facility, as applicable.
 
(i)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has timely reported, in compliance in all material respects with
the applicable provisions of 34 C.F.R. Part 600: (i) the addition of any new
educational programs or locations; and (ii) any shifts in ownership or control,
including any changes in reported ownership levels or percentages. Since the
Compliance Date, the Company, including its Subsidiaries and Schools, has
complied, in all material respects, with all Educational Laws related to the
closure or cessation of instruction at that location or facility, including
requirements for teaching out students from that location or facility.


27

--------------------------------------------------------------------------------

(j)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has complied, in all material respects, with the DOE requirements
that no student receive a disbursement of Title IV Program funds prior to the
date for which such student was eligible for such disbursement.
 
(k)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, have not violated in any material respect any of the Title IV
Program requirements, as set forth at 20 U.S.C. § 1094(a)(20) and implemented at
34 C.F.R. § 668.14(b)(22), regarding the payment of a commission, bonus, or
other incentive payment based directly or indirectly on success in securing
enrollments or financial aid to any Person engaged in any student recruiting or
admission activities or in making decisions regarding the awarding of Title IV
Program funds.
 
(l)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has complied, in all material respects, with 20 U.S.C. § 1085(d)(5)
and 34. C.F.R. § 682.212 regarding prohibited inducements in the Federal Family
Education Loan Program. Since the Compliance Date, each School has complied, in
all material respects, with the Educational Laws prohibiting any School,
employee, agent or official thereof from accepting any gift, payment,
inducement, benefit, staffing assistance, advisory board position, or other
thing of value in exchange for directing Educational Loan or Private Educational
Loan applications to any lender. Since the Compliance Date, neither the Company,
nor any of its Subsidiaries or Schools have received any written notice of any
investigation by any Educational Agency or other Governmental Entity regarding
the Company’s, any Subsidiary of the Company’s or the Schools’ student lending
practices.
 
(m)          Since the Compliance Date, neither the Company, nor any of its
Subsidiaries and Schools has provided any educational instruction on behalf of
any other institution or organization of any sort, and no other institution or
organization of any sort has provided any educational instruction on behalf of
any School.
 
(n)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has materially complied with the DOE’s financial responsibility
requirements in accordance with 34 C.F.R. § 668.171-175 not including any
compliance based on the posting of an irrevocable letter of credit in favor of
the DOE or the placement by the DOE in the “zone alternative” as set forth at 34
C.F.R. § 668.175(d). Except for state surety bonds required for the purposes of
licensure or authorization by any Governmental Entity or Educational Agency,
since the Compliance Date, neither the Company, nor any of its Subsidiaries or
Schools have received written notice of a request by any Governmental Entity or
Educational Agency requiring the Company, its Subsidiaries or any School to post
a letter of credit or other form of surety for any reason, including any request
for a letter of credit based on late refunds pursuant to 34 C.F.R. § 668.173, or
received any request or requirement that the School process its Title IV Program
funding under the reimbursement or heightened cash monitoring procedures, other
than Heightened Cash Monitoring Level 1 procedures, as those procedures are set
forth at 34 C.F.R. § 668.162.


28

--------------------------------------------------------------------------------

(o)         The Company, including its Subsidiaries and Schools, is in material
compliance with all Educational Agency, DOE, and other Governmental Entity
requirements and regulations, including requirements set forth at 34 C.F.R. §
668.22, relating to (i) fair and equitable refunds policy and (ii) the
calculation and timely repayment of federal and nonfederal funds.
 
(p)         To the Knowledge of the Company, there exist no facts or
circumstances attributable to the Company, its Subsidiaries or Schools or any
other Person that exercises Substantial Control (as that term is defined at 34
C.F.R. § 668.174(c)(3)) with respect to the Company, its Subsidiaries or
Schools, that would, individually or in the aggregate, reasonably be expected to
materially and adversely affect the Company’s, or any Subsidiary’s or the
School’s ability to obtain any required notices or consents under Educational
Laws, Educational Approval or other consent or approval that must be obtained in
connection with the Transactions.
 
(q)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has complied in all material respects with Educational Laws
regarding misrepresentation, including 34 C.F.R. Part 668 Subpart F.
 
(r)          Since the Compliance Date, the Company, including its Subsidiaries
and Schools, has complied, in all material respects, with the consumer
disclosure requirements in 34 C.F.R. Part 668 Subpart D.
 
(s)         Since the Compliance Date, each School has complied, in all material
respects, with any applicable Educational Laws regarding that School’s
completion, placement, withdrawal and retention rates, and, to the Company’s
Knowledge, has accurately calculated and reported all such rates.
 
(t)         Since the Compliance Date, neither the Company nor its Subsidiaries,
nor any Person that exercises Substantial Control (as that term is defined at 34
C.F.R. § 668.174(c)(3)) over the Company or any Subsidiary of the Company or any
School, or member of such person’s family (as the term “family” is defined in 34
C.F.R. § 668.174(c)(4)), alone or together, (i) exercises or exercised
Substantial Control over another institution or third-party servicer (as that
term is defined in 34 C.F.R. § 668.2) that owes a liability for a violation of a
Title IV Program requirement or (ii) owes a liability for a Title IV Program
violation.
 
(u)         Since the Compliance Date, to the Knowledge of the Company, neither
the Company nor any of its Subsidiaries or Schools have employed in a capacity
involving administration of Title IV Program funds, any individual who has been
convicted of, or has pled nolo contendere or guilty to, a crime involving the
acquisition, use or expenditure of funds of a Governmental Entity or Educational
Agency, or has been administratively or judicially determined to have committed
fraud or any other material violation of law involving funds of any Governmental
Entity or Educational Agency.
 
(v)         Since the Compliance Date, to the Knowledge of the Company, neither
the Company nor any of its Subsidiaries or Schools have contracted with an
institution or third-party servicer that has been terminated under § 487 of the
HEA for a reason involving the acquisition, use, or expenditure of funds of a
Governmental Entity or Educational Agency, or has been administratively or
judicially determined to have committed fraud or any other material violation of
law involving funds of any Governmental Entity or Educational Agency.


29

--------------------------------------------------------------------------------

(w)        Since the Compliance Date, neither the Company nor any of its
Subsidiaries, nor any owner that has the power, by contract or ownership
interest, to direct or cause the direction or management of policies of any
School has filed for relief in bankruptcy or had entered against it an order for
relief in bankruptcy.
 
(x)         Since the Compliance Date, neither the Company nor any of its
Subsidiaries, or any officer of the Company or a Subsidiary or a School has pled
guilty to, pled nolo contendere, or been found guilty of, a crime involving the
acquisition, use or expenditure of funds under the Title IV Programs or been
judicially determined to have committed fraud involving funds under the Title IV
Programs.
 
(y)         Since the Compliance Date, to the Knowledge of the Company, neither
the Company nor any of its Subsidiaries or Schools has contracted with any
Person that has been, or whose officers or employees have been, convicted of, or
pled nolo contendere or guilty to, a crime involving the acquisition, use or
expenditure of funds of any Governmental Entity or Educational Agency, or
administratively or judicially determined to have committed fraud or any other
material violation of law involving funds of any Governmental Entity or
Educational Agency.
 
(z)         Since the Compliance Date, the Company, its Subsidiaries and each
School has complied, in all material respects, with all applicable requirements
regarding the safeguarding of student records, including the Family Educational
Rights and Privacy Act (20 U.S.C. § 1232g; 34 C.F.R. Part 99).
 
SECTION 3.28         Disclosure.  The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company.  All disclosure furnished by or on behalf of the
Company to the Investors regarding the Company, its business and the
Transactions, including the Company Disclosure Letter, is true and correct in
all  material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The Company acknowledges and agrees that no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Article IV hereof.


ARTICLE IV
Representations and Warranties of the Investors


Each Investor severally and not jointly, only as to itself, represents and
warrants to the Company as of the date hereof and as of the Closing Date (except
for representations and warranties that are made as of a specific date, which
are made only as of such date) that:
 
SECTION 4.01         Organization and Authority.  Such Investor is a legal
entity duly organized, validly existing and in good standing (where such concept
is recognized under applicable Law) under the Laws of its jurisdiction of
incorporation or formation and has all  requisite corporate, limited liability
company or other power and authority to carry on its business as it is now being
conducted.
 
30

--------------------------------------------------------------------------------

SECTION 4.02        Authorization; Enforceability.  Such Investor has all
requisite corporate, limited liability company or other power and authority to
execute and deliver this Agreement and the Registration Rights Agreement and to
perform its obligations hereunder and thereunder and to consummate the
Transactions.  The execution, delivery and performance by such Investor of this
Agreement and the Registration Rights Agreement, and the consummation by such
Investor of the Transactions, have been duly authorized and approved by all
necessary corporate, limited liability company or other action on the part of
such Investor.  This Agreement has been and, as of the Closing, the Registration
Rights Agreement will be, duly executed and delivered by such Investor and,
assuming the due authorization, execution and delivery hereof and thereof by the
Company and the other Investors, constitutes a legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, subject, as to enforceability, to the Bankruptcy and Equity
Exception.
 
SECTION 4.03         No Conflict.  Neither the execution and delivery of this
Agreement nor the Registration Rights Agreement by such Investor, nor the
consummation by such Investor of the Transactions, nor performance or compliance
by such Investor with any of the terms or provisions hereof or thereof, will (i)
conflict with or violate any provision of any of such Investor’s organizational
or governing documents or (ii) assuming that the authorizations, consents and
approvals referred to in Section 4.04 are obtained prior to the Closing Date and
the filings referred to in Section 4.04 are made, (A) any term, condition or
provision of any material Contract to which such Investor or any of its
Affiliates is a party or by which any of its properties or assets are bound and
that is material to the business of such Investor and its Affiliates, taken as a
whole, (B) any applicable Law that is material to such Investor and its
Affiliates, taken as a whole, or (C) any Governmental Order, concession, grant
or franchise, in each case, applicable to such Investor or any of its Affiliates
or any of its properties or assets, other than, in the case of clause (ii)
above, any such conflicts, violations, breaches, defaults, rights, losses or
Liens that, individually or in the aggregate, have not had and would not
reasonably be expected to have a material adverse effect on such Investor’s
ability to consummate the Transactions.
 
SECTION 4.04         Governmental Approvals.  Except for (a) compliance with the
applicable requirements of the Exchange Act, (b) compliance with any applicable
rules and regulations of NASDAQ, (c) the filing by the Company of the Series A
Certificate of Amendment with the Department of the Treasury of the State of New
Jersey pursuant to the New Jersey Business Corporation and (d) such Consents,
declarations or registrations with any Governmental Entity as are necessary as a
result of any facts or circumstances relating solely to the Company and its
Affiliates, no Consent, declaration or registration with, any Governmental
Entity is necessary for the execution and delivery of this Agreement and the
Registration Rights Agreement by such Investor, the performance by such Investor
of its obligations hereunder and thereunder and the consummation by such
Investor of the Transactions.
 
SECTION 4.05         No Broker.  No agent, broker, investment banker, financial
advisor or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by or on behalf of such Investor or
any of its Affiliates, except for Persons, if any, whose fees and expenses will
be paid by such Investor or one of its Affiliates or reimbursed by the Company
as described in Section 5.05.
 
31

--------------------------------------------------------------------------------

SECTION 4.06          Purchase for Investment.  Such Investor acknowledges that
the Series A Preferred Stock will not have been registered under the Securities
Act or under any state or other applicable securities Laws.  Such Investor (a)
acknowledges that it is acquiring the Series A Preferred Stock (and the
Conversion Shares) pursuant to an exemption from registration under the
Securities Act solely for investment and for such Investor’s own account, not as
nominee or agent, and with no present intention or view to distribute any of the
Series A Preferred Stock (or the Conversion Shares) to any Person in violation
of the Securities Act, (b) will not sell or otherwise dispose of any of the
Series A Preferred Stock or the Conversion Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable state securities Laws, (c) is knowledgeable, sophisticated and
experienced in financial and business matters, has previously invested in
securities similar to the Series A Preferred Stock and the Conversion Shares,
fully understands the limitations on transfer and the restrictions on sales of
such Series A Preferred Stock and Conversion Shares, and is able to bear the
economic risk of its investment and afford the complete loss of such investment,
(d) (i) has such knowledge and experience in financial and business matters and
in investments of this type, that it is capable of evaluating the merits and
risks of its investment in the Series A Preferred Stock and the Conversion
Shares and of making an informed investment decision, (ii) has conducted an
independent review and analysis of the business and affairs of the Company and
its Subsidiaries and (iii) based thereon and on its own knowledge, has formed an
independent judgment concerning the advisability of the Transactions, (e) is an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act), and (f) is not a broker–dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.


SECTION 4.07         Private Placement Consideration.  Such Investor understands
and acknowledges that (a) its representations and warranties contained herein
are being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Series A Preferred Stock or any recommendation or endorsement thereof and (c)
the Series A Preferred Stock are “restricted securities” under the Securities
Act inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under applicable securities Laws such
Series A Preferred Stock (and the Conversion Shares) may be resold without
registration under the Securities Act only in certain limited circumstances.
 
SECTION 4.08          Tax Matters.  Each Investor has delivered to the Company a
duly executed and completed Internal Revenue Service (“IRS”) Form W-8 or Form
W-9, as applicable, certifying that such Investor is not subject to backup
withholding.
 
32

--------------------------------------------------------------------------------

ARTICLE V
Additional Agreements


SECTION 5.01        Public Announcements.  The Company shall, by 8:30 a.m. (New
York City time) on the Business Day immediately following the date hereof, issue
a press release in such form as shall be mutually agreed by the Company and
Juniper, on behalf of the  Investors, disclosing the material terms of the
transactions contemplated hereby, and by the fourth Business Day following the
date hereof, file a Current Report on Form 8-K, filing the Transaction Documents
as exhibits thereto.  The Company and Juniper, on behalf of the  Investors,
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor Juniper or
any other Investor shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Investor, or without the prior consent of Juniper, on
behalf of the  Investors, with respect to any such press release of the Company,
which consent shall not unreasonably be withheld, delayed or conditioned, except
if such disclosure is required by applicable Law, in which case the disclosing
party shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission or any regulatory agency or with
NASDAQ, without the prior written consent of such Investor, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the SEC
and (ii) to the extent such disclosure is required by law or by NASDAQ
regulations, in which case the Company shall provide the Investors with prior
notice of such disclosure permitted under this clause (ii).
 
SECTION 5.02         Corporate Action.


(a)          At any time that any shares or fraction of a share of Series A
Preferred Stock remain outstanding, the Company shall:


(i)         from time to time take all action necessary to cause the authorized
capital stock of the Company to include a sufficient number of authorized but
unissued shares of Common Stock to satisfy the conversion requirements of all of
the Series A Preferred Stock then outstanding; and


(ii)         not effect any voluntary deregistration under the Exchange Act or
any voluntary delisting with NASDAQ in respect of the Common Stock, other than
in connection with a Fundamental Change (as defined in the Series A Certificate
of Amendment) pursuant to which the Company agrees to satisfy, or will otherwise
cause the satisfaction, in full of its obligations under Section 4, Section 5,
Section 8 and Section 16 of the Series A Certificate of Amendment or is
otherwise consistent with the terms set forth in Section 4, Section 5, Section 8
and Section 16 of the Series A Certificate of Amendment;


(b)         If any occurrence since the date of this Agreement until the Closing
would have resulted in an adjustment to the Series A Conversion Rate (as defined
in the Series A Certificate of Amendment) pursuant to the Series A Certificate
of Amendment if the Series A Preferred Stock had been issued and outstanding
since the date of this Agreement, the Company shall adjust the Series A
Conversion Rate (as defined in the Series A Certificate of Amendment), effective
as of the Closing, in the same manner as would have been required by the Series
A Certificate of Amendment if the Series A Preferred Stock had been issued and
outstanding since the date of this Agreement;
 
33

--------------------------------------------------------------------------------

(c)          No claim will be made or enforced by the Company or, with the
consent of the Company, any other Person, that any Investor is an acquiring
person under a rights plan or any other control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Investor could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Series A Preferred Stock
under the Transaction Documents or under any other agreement between or among
the Company and the Investors; and
 
SECTION 5.03        NASDAQ Listing of Shares.  To the extent the Company has not
done so before the date of this Agreement, the Company shall promptly apply to
cause the Conversion Shares to be approved for listing on NASDAQ.  From time to
time following the Closing Date, the Company shall cause the number of shares of
Common Stock issuable upon conversion or redemption of the then outstanding
shares of Series A Preferred Stock to be approved for listing on NASDAQ.
 
SECTION 5.04         Use of Proceeds.  The Company shall use the proceeds from
the issuance and sale of the Series A Preferred Stock (a) to pay any costs, fees
and expenses incurred by it in connection with the Transactions, including the
reimbursement of Juniper’s expenses pursuant to Section 5.05 and (b) for working
capital or other general corporate purposes (including the repayment in full of
the Company’s existing credit agreement dated March 31, 2017 with Sterling
National Bank).
 
SECTION 5.05         Expenses.  Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Transactions shall be paid by the party incurring such costs and expenses;
provided that the Company shall, at the Closing, or if the Closing does not
occur, within a reasonable time, reimburse Juniper for their and their
Affiliates’ reasonable and documented out-of-pocket third-party costs and
expenses incurred in connection with the Transactions and the Transaction
Documents; provided, further, that the maximum amount of such costs and expenses
to be reimbursed by the Company shall not exceed $300,000 in the aggregate. 
Juniper may effect such reimbursement at the Closing by withholding from the
payment of the purchase price the amount to which it is entitled to
reimbursement pursuant to the preceding sentence.  Notwithstanding the
withholding of such amount, Juniper shall be deemed to have paid to the Company
the full amount so withheld.
 
SECTION 5.06        Board Composition.  Prior to the Closing, the Company
covenants and agrees that it shall take all actions necessary to cause the Board
to be composed at Closing as provided in Section 17 of the Series A Certificate
of Amendment and to cause each committee of the Board, effective as of the
Closing, to be composed as set forth therein, including by taking all necessary
actions to, effective as of the Closing, increase the number of directors of the
Board by one (1) and appoint John A. Bartholdson as a director of the Company
and a member of each committee of the Board (which appointment shall be
effective as of the Closing).
 
34

--------------------------------------------------------------------------------

SECTION 5.07         Legends.  The Company may place appropriate and customary
legends on the Series A Preferred Stock (and the Common Stock issuable upon
conversion or pursuant to the terms thereof) held by such Investor setting forth
the restrictions referred to in this Article V and any restrictions appropriate
for compliance with U.S. federal securities Laws.  Such Investor agrees that,
other than to take into account any changes in applicable securities Laws, each
share of Series A Preferred Stock held by such Investor on the Closing Date may
be notated with one or all of the following legends:


(a)          “THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THE CONVERSION
THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
RELATING TO SUCH SECURITIES UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS.”


(b)          “THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED
BY, THE TERMS AND CONDITIONS OF A CERTAIN SECURITIES PURCHASE AGREEMENT AS MAY
BE AMENDED FROM TIME TO TIME, BY AND AMONG THE STOCKHOLDER, THE CORPORATION, AND
CERTAIN OTHER HOLDERS OF STOCK OF THE CORPORATION.  COPIES OF SUCH AGREEMENT MAY
BE OBTAINED UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICES.”


(c)          Any legend set forth in, or required by, the other Transaction
Documents.


(d)          Any legend required by the securities Laws of any state to the
extent such Laws are applicable to the Series A Preferred Stock represented by
the certificate, instrument, or book entry so legended.
 
SECTION 5.08          Tax Matters.  The Company shall use reasonable best
efforts to monitor the ownership of the stock of the Company by “5-percent
shareholders” (as defined pursuant to Section 382(k)(7) of the Code) and shall
notify the Investors to the extent the Company determines that the percentage of
the stock of the Company owned by one or more “5-percent shareholders” has
increased by more than 40 percentage points (taking into account the issuance of
the Series A Preferred Stock hereunder) over the lowest percentage of stock of
the Company owned by such shareholders at any time during the applicable
“testing period” (as defined pursuant to Section 382(i) of the Code); provided,
that, as used in this provision, “reasonable best efforts to monitor” shall
mean, absent the filing with the SEC of an amendment on Schedule 13D or Schedule
13G disclosing significant acquisitions of additional shares of Common Stock,
once a year in connection with the Company’s annual audit.
 
35

--------------------------------------------------------------------------------

SECTION 5.09         Anti-takeover Laws.  The Company shall ensure that the
Transactions shall not have the effect of causing any relevant corporate
takeover statute or other similar statute or Laws to be applicable to the
Transactions and, to the extent there is such a statute, to take all actions
required to exempt the Transactions from such statutes or Laws.
 
SECTION 5.10         Delivery of Series A Certificate of Amendment. As of the
Closing, the Company shall have duly adopted and caused to be filed with the
Department of the Treasury of the State of New Jersey the Series A Certificate
of Amendment in the form attached hereto as Exhibit A, with such changes thereto
as Juniper and the Company may reasonably both agree, and any related filings,
forms or applications.
 
SECTION 5.11         Amendments to Corporate Documents.  The Company and the
Investors shall cooperate in good faith to identify and use commercially
reasonable efforts to implement any mutually acceptable amendments to the
delegations of authority of the Board, the Company’s corporate governance
guidelines, the Bylaws and such other guidelines, policies, committee charters
or similar documents of the Company and any other amendments reasonably
necessary to effectuate and implement the rights of the holders of Series A
Preferred Stock set forth in the Series A Certificate of Amendment and
Registration Rights Agreement.  The covenants set forth in this Section 5.11
shall survive the Closing.
 
SECTION 5.12        Tax Treatment.  Absent a change in law or IRS practice, or a
contrary determination (as defined in Section 1313(a) of the Code), the
Investors and the Company agree not to treat the Series A Preferred Stock as
“preferred stock” within the meaning of Section 305 of the Code and Treasury
Regulation Section 1.305-5 for United States federal income Tax and withholding
Tax purposes, and shall not take any position inconsistent with such treatment.
 
SECTION 5.13         Non-Public Information.  Except with respect to the
material terms and conditions of the Transactions, the Company covenants and
agrees that neither it nor any other Person acting on its behalf will provide
any Investor or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Investor shall have executed a written agreement regarding the confidentiality
and use of such information.  The Company understands and confirms that each
Investor shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.
 
SECTION 5.14         Access to Information.  From the date hereof until such
time as Juniper, their Affiliates, and their respective transferees that are
approved by the Company in the aggregate own less than a majority of the Series
A Preferred Stock acquired by Juniper pursuant to this Agreement, upon the prior
written request of Juniper, subject to the execution by Juniper of a
confidentiality agreement in the form and substance reasonably acceptable to the
Company, and during reasonable hours and in a manner so as not to unreasonably
interfere with normal business operations of the Company and its Subsidiaries,
the Company and each of its Subsidiaries shall afford to Juniper and their
authorized employees, counsel, accountants and other representatives, (i) full
access at the Company’s and its Subsidiaries’ offices and to true and correct
copies of all documents, reports financial data and other information and (ii)
an opportunity to interview and consult with any officer or director,
representative, accountant and other advisor, in each case, of the Company or
any of its Subsidiaries regarding the Company’s or such Subsidiary’s affairs.
 
36

--------------------------------------------------------------------------------

SECTION 5.15         Standstill.  From and after the Closing Date until the
earlier of (i) the one-year anniversary of the Closing Date and (ii) the date on
which a Fundamental Change occurs (as defined in the Series A Certificate of
Amendment) (the earlier of such dates, the “Standstill Period”), each Investor
shall not (and shall cause its Affiliates not to), directly or indirectly, alone
or in concert with others, without the prior consent or approval of the Board:


(a)          purchase or otherwise acquire, or offer, or agree to acquire,
beneficial ownership of any securities of the Company, any direct or indirect
rights or options to acquire any such securities, in each case, if such
purchase, acquisition, offer or agreement would result in such Investor and its
Affiliates increasing their current beneficial ownership of shares of Common
Stock by more than one percent (1%) of the shares of Common Stock issued and
outstanding at such time (excluding, for the avoidance of doubt, any Series A
Preferred Stock and Conversion Shares)


(a)          make, or in any way participate in any “solicitation” of “proxies”
to vote or “consents” (as such terms are used in the rules and regulations of
the SEC), or seek to advise or influence any Person with respect to the voting
of any voting securities of the Company, in each case, with respect to the
election or removal of directors or to approve stockholder proposals with
respect to the Company, other than a “solicitation” in support of all of the
nominees of the Board at any stockholder meeting or voting its shares at any
such meeting in its sole discretion (subject to compliance with this Agreement);


(b)          make any public statements and/or announcement with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary business transaction involving the Company or any Subsidiary of
the Company or their securities; or


(c)          enter into any discussions, arrangements or understandings with any
third party (including security holders of the Company, but excluding, for the
avoidance of doubt, any Investor and its Affiliates) with respect to any of the
foregoing, including forming, joining or in any way participating in a “group”
(as defined in Section 13(d)(3) of the Exchange Act) with any third party with
respect to any shares of Common Stock or otherwise in connection with any of the
foregoing;


provided, however, that nothing in this Section 5.15 shall limit (1) the
Investors’ ability to acquire any securities of the Company in the event that
bankruptcy or insolvency proceedings are commenced by the Company, including
through the acquisition of shares of Common Stock or any other securities of the
Company through an exchange offer or through a plan of reorganization for the
Company which is confirmed by order of the United States Bankruptcy Court or
participation in or consummation of any transaction relating to the Company
effected in connection with any proposed Company auction sale process under the
jurisdiction of a United States Bankruptcy Court, (2) the Investors’ ability to
vote, Transfer (as defined below, and subject to Section 5.16), convert (subject
to Section 5, Section 6 and Section 7 of the Series A Certificate of Amendment),
privately make and submit to the Company and/or the Board any proposal that is
intended by the Investors to be made and submitted on a non-publicly disclosed
or announced basis (and would not reasonably be expect to require public
disclosure by any Person), participate in rights offerings made by the Company
to all or substantially all holders of its Common Stock, receive any dividends
or similar distributions with respect to any securities of the Company held by
the Investors, tender shares of the Common Stock or Series A Preferred Stock
into any tender or exchange offer (but subject to Section 5.16), effect any
adjustment to the Series A Conversion Rate (as defined in the Series A
Certificate of Amendment) pursuant to the Series A Certificate of Amendment or
otherwise exercise rights under its Common Stock or Series A Preferred Stock, or
(3) the ability of the Series A Director (as defined in the Series A Certificate
of Amendment) to vote or otherwise exercise his or her legal duties or otherwise
act in his or her capacity as a member of the Board.
 
37

--------------------------------------------------------------------------------

SECTION 5.16          Limitation on Transfer and Right of First Refusal of
Series A Preferred Stock.


(a)        Except as otherwise permitted by this Agreement, including Section
5.16(b) and Section 5.16(c), the Investors shall not, from and after the date
hereof until the date that is one year following the date hereof, directly or
indirectly, sell, transfer, or assign (each, a “Transfer”) any interest in any
shares of Series A Preferred Stock or Conversion Shares acquired pursuant to
this Agreement without the prior written consent of the Company.  Any purported
Transfer of shares of Series A Preferred Stock or Conversion Shares in violation
of the terms of this Section 5.16 shall be null and void ab initio and the
Company (or its transfer agent) shall not record any such purported Transfer on
its books, issue a new certificate for such Series A Preferred Stock or
Conversion Shares or otherwise give effect to or recognize such purported
Transfer.


(b)          Notwithstanding anything to the contrary in Section 5.16(a), the
Investors may Transfer any interest in any shares of Series A Preferred Stock or
Conversion Shares as follows:
 
(i)           to the Company or its Subsidiaries;
 
(ii)          pursuant to a tender offer or exchange offer made to all or
substantially all of the holders of the Common Stock, provided, however, that
this Section 5.16(b)(ii) shall not apply to such Investor who initiates such
tender offer or exchange offer;
 
(iii)        to any Affiliate of an Investor and any investment fund managed or
controlled by any Investor or its Affiliates; and
 
(iv)        pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or any change
of control transaction involving the Company or any of its Subsidiaries (i) that
has been recommended or approved by a majority of the Board or (ii) that is a
tender offer or exchange offer (A) that a majority of shares of Common Stock
held by stockholders other than the Investors have been tendered or exchanged
into or (B) that includes a majority minimum tender or approval condition, and,
as of the tender date, all of the conditions to closing of which (including the
majority minimum tender or approval condition) have been satisfied or (other
than with respect to the majority minimum tender or approval condition) waived
and is expiring on the tender date.


(c)          From and after the date that is one year following the Closing
Date,
 
38

--------------------------------------------------------------------------------

(i)          Each Investor hereby unconditionally and irrevocably grants to the
Company a Right of First Refusal to purchase all or any portion of the Series A
Preferred Stock such Investor may propose to Transfer, at the same price and on
the same terms and conditions as those offered to the prospective transferee
(“Prospective Transferee”), except to the extent that such Transfer is permitted
under the terms of Section 5.16(b);
 
(ii)         Each Investor proposing to Transfer shares of Series A Preferred
Stock must deliver a Proposed Transfer Notice to the Company and to Juniper not
later than sixty (60) days prior to the consummation of such proposed Transfer. 
Such Proposed Transfer Notice shall contain the material terms and conditions
(including price and form of consideration) of the proposed Transfer, the
identity of the prospective transferee and the intended date of the proposed
Transfer.  To exercise its Right of First Refusal under this Section 5.16(c),
the Company must deliver a written notice to the selling Investor and Juniper
within fifteen (15) days after delivery of the Proposed Transfer Notice
specifying the number of shares of Series A Preferred Stock to be purchased by
the Company;
 
(iii)        Each Investor hereby unconditionally and irrevocably grants to
Juniper a Secondary Refusal Right to purchase all or any portion of the Series A
Preferred Stock not purchased by the Company pursuant to the Right of First
Refusal, as provided in this Section 5.16(c)(iii).  If the Company does not
provide written notice exercising its Right of First Refusal with respect to all
Transfer Stock subject to a proposed Transfer, the Company must deliver written
notice to the selling Investor and to Juniper to that effect no later than
fifteen (15) days after the selling Investor delivers the Proposed Transfer
Notice to the Company.  Failure by the Company to deliver written notice in
connection with this Section 5.16(c) during the aforementioned time periods
shall be deemed a waiver by the Company of its Right of First Refusal with
respect to all the Transfer Stock.  To exercise its Secondary Refusal Right,
Juniper must deliver a written notice to the selling Investor and the Company
within ten (10) days after the Company’s deadline for its delivery of the
Secondary Notice as provided in this clause (iii); and
 
(iv)        The sale of the shares of Series A Preferred Stock pursuant to the
exercise of the Right of First Refusal, Secondary Right of First Refusal or to
the Permitted Transferee on the terms and conditions contained in the Proposed
Transfer Notice shall be consummated within sixty (60) days of the earlier of
the date of Juniper’s written notice pursuant to clause (iii) above or the
deadline for receiving such notice; it being understood that any shares of
Series A Preferred Stock not sold within such sixty (60)-day period shall again
become subject to the provisions of this Section 5.16(c).  In the event that a
selling Investor shall be free to sell any shares of Series A Preferred Stock
pursuant to this Section 5.16(c), then such Transfer to the Prospective
Transferee shall be on terms and conditions substantially similar to (and in no
event more favorable than) the terms and conditions set forth in the Proposed
Transfer Notice.


(d)         Any Person that is not a party to this Agreement to whom shares of
Series A Preferred Stock are Transferred shall, as a condition to such Transfer,
execute and deliver a joinder or counterpart signature page to this Agreement
agreeing to be bound by its terms and representing that such Person is acquiring
the shares of Series A Preferred Stock for its own account for investment and
not with a view to the distribution thereof.  Upon the execution and delivery of
such joinder or counterpart signature page by any transferee, such transferee
shall be deemed to be a party hereto as if such transferee’s signature appeared
on the signature pages hereto.


39

--------------------------------------------------------------------------------

ARTICLE VI
Conditions to Closing


SECTION 6.01        Conditions to the Obligations of the Company and the
Investors.  The respective obligations of each of the Company and the Investors
to effect the Transactions are subject to the satisfaction or (to the extent
permitted by Law) waiver by each of the Company and the Investors on or prior to
the Closing Date of the following conditions:


(a)          no applicable Law preventing or prohibiting the consummation of the
Transactions shall be in effect; and


(b)          the Company shall have received the Credit Agreement, which shall
be in full force and effect concurrently with the Closing.


SECTION 6.02        Conditions to the Obligations of the Company.  The
obligations of the Company to effect the Transactions are further subject to the
satisfaction or (to the extent permitted by Law) waiver by the Company on or
prior to the Closing Date of the following conditions:


(a)         all representations and warranties of the Investors set forth in
this Agreement shall be true and correct in all material respects at and as of
the Closing Date, with the same force and effect as if made on the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct on such earlier date);


(b)          the Investors shall have performed in all material respects all of
their obligations hereunder required to be performed by such Investors at or
before the Closing; and


(c)          the Investors shall have duly executed and delivered to the Company
the Registration Rights Agreement.


(d)          the Company shall have received a certificate, signed by a duly
authorized officer of each of the Investors, certifying as to the matters set
forth in Section 6.02(a) and Section 6.02(b).
 
SECTION 6.03        Conditions to the Obligations of the Investors.  The
obligations of the Investors to effect the Transactions are further subject to
the satisfaction or (to the extent permitted by Law) waiver by the Investors on
or before the Closing Date of the following conditions:


(a)          (i) the representations and warranties of the Company set forth in
Article III hereof (other than the Company Fundamental Representations) shall be
true and correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) as of the Closing Date, with the same force and effect as if made on
the Closing Date (except to the extent that any such representation or warranty
speaks to an earlier date, in which case such representation or warranty shall
so be true and correct as of such earlier date), except where the failure of
such representations and warranties to be so true and correct would not,
individually or in the aggregate, have a Material Adverse Effect, and (ii) the
Company Fundamental Representations shall be true and correct in all respects as
of the Closing Date with the same force and effect as if made on the Closing
Date (except to the extent such representations and warranties expressly speak
as of an earlier date, in which case such representations and warranties shall
be true and correct as of such date);


40

--------------------------------------------------------------------------------

(b)          the Company shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;


(c)          the Company shall have (i) duly executed and delivered to the
Investors the Registration Rights Agreement, (ii) adopted and filed the Series A
Certificate of Amendment with the Department of the Treasury of the State of New
Jersey, and a certified copy thereof shall have been delivered to the Investors,
and (iii) taken all actions necessary and appropriate to implement the
provisions of Section 17 of the Series A Certificate of Amendment and to cause
the Board (and each committee of the Board), effective as of the Closing, to be
composed as set forth therein;


(d)         any shares of Common Stock issuable upon conversion of the Series A
Preferred Stock at the Series A Conversion Price (as defined in the Series A
Certificate of Amendment) specified in the Series A Certificate of Amendment
shall have been approved for listing on NASDAQ, subject to official notice of
issuance;


(e)          the Company shall have paid or reimbursed Juniper for amounts owed
pursuant to Section 5.05 substantially concurrently with the Closing;


(f)          each Investor shall have received from counsel to the Company an
opinion substantially in the form mutually agreed among the parties hereto;


(g)          each Investor shall have received a certificate, signed by a duly
authorized officer of the Company, certifying as to the matters set forth in
Section 6.03(a) and Section 6.03(b); and


(h)          each Investor shall have received a certificate, signed by the
Secretary of the Company certifying (i) the Company Charter Documents and (ii)
the resolutions of the Board of Directors approving the Transaction Documents
and the Transactions.


ARTICLE VII
Survival


SECTION 7.01          Termination.


(a)         Prior to the Closing, this Agreement may only be terminated: (i) by
mutual written agreement of the Company and Juniper; (ii) by Juniper if the
Closing shall not have occurred on or prior to the third Business Day after the
date of this Agreement; (iii) by either the Company or Juniper if the Closing
shall not have occurred on or prior to December 16, 2019; (iv) by either the
Company or Juniper if there shall be any applicable Law that prevents or
prohibits the Company or the Investors from consummating the Transactions and
such prohibition shall have become final and non-appealable; or (v) by either
the Company or Juniper if the other shall have materially breached any of its
representations and warranties, covenants or agreements set forth in this
Agreement, which breach or failure to perform is incapable of being cured within
thirty (30) calendar days following the receipt of written notice of such breach
or failure to perform; provided that such party shall not have the right to
terminate this Agreement pursuant to this Section 7.01 if such party is then in
material breach of any of its representations and warranties, covenants or
agreements hereunder; and provided, further, that the right to terminate this
Agreement pursuant to Section 7.01(a)(ii) or Section 7.01(a)(iii) shall not be
available to any party whose failure to fulfill any obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date.
 
41

--------------------------------------------------------------------------------

(b)          In the event of the termination of this Agreement pursuant to
Section 7.01, this Agreement shall become void and of no effect with no
liability to any person on the part of any party (or of any of its
Representatives of Affiliates), except to the extent of (i) any fraud or (ii)
the intentional breach of this Agreement, provided, however, and notwithstanding
in the foregoing to the contrary, that this Article VII, Article VIII, and
Section 5.05 shall survive the termination of this Agreement.  Notwithstanding
anything to the contrary herein, the Confidentiality Agreement shall terminate
simultaneously with the Closing.
 
SECTION 7.02         Survival.  Irrespective of any investigation, inquiry or
examination made by, for or on behalf of the Investors, or the acceptance by the
Investors of any certificate or opinion, the representations and warranties
contained herein shall survive the Closing for a period not to exceed
twenty-four (24) months and the covenants set forth herein shall survive until
the earlier of the (1) full satisfaction of the obligations under the covenant
or (2) the date in which all the Series A Preferred Stock have been converted,
redeemed or repurchased in full in accordance with the Series A Certificate of
Amendment or this Agreement.  This Section 7.02 shall not limit any covenant or
agreement of the parties to this Agreement which, by its terms, expressly
contemplates performance after such twenty-four (24) month period.
 
ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01        Notices.  All notices, requests, permissions, waivers or
other communications required or permitted to be given under this Agreement
shall be in writing and shall be delivered by hand or sent by facsimile sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by facsimile (which
is confirmed), or if mailed, three days after mailing (one Business Day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address or facsimile for a
party as shall be specified by like notice):


(a)          If to the Company:
Lincoln Educational Services Corporation
200 Executive Drive, Suite 340
West Orange, NJ 07052
Attention:  Chief Financial Officer
 
with a copy to (which copy alone shall not constitute notice):
 
McCarter & English LLP
825 Eighth Avenue, 31st Floor
New York, NY 10019
Attention: Michele Vaillant and Howard Berkower


42

--------------------------------------------------------------------------------

(b)          If to Juniper:
 
555 Madison Avenue
24th Floor
New York, NY 10022
Attention: John A. Bartholdson


with a copy to (which copy alone shall not constitute notice):
 
Shearman & Sterling LLP
111 Congress Avenue
Austin, TX 78701
Attention:  J. Matthew Lyons


(c)          If to Talanta Fund, L.P.
 
Talanta Fund, L.P.
c/o Talanta Investment Group, LLC
525 N. Tryon Street, 16th Floor
Charlotte, NC 28202
Attention: Justyn R. Putnam


SECTION 8.02         Amendments, Waivers, etc.   Any term of this Agreement may
be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only if such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and the majority of the Investors or,
in the case of a waiver, by the party against whom the waiver is to be
effective.  Any amendment or waiver effected in accordance with this Section
8.02 shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.
 
SECTION 8.03         Counterparts and Facsimile.  This Agreement may be executed
in two or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
 
SECTION 8.04         Further Assurances.  Each party hereto shall execute and
deliver after the Closing such further certificates, agreements and other
documents and take such other actions as any other party hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to consummate or implement the Transactions.
 
43

--------------------------------------------------------------------------------

SECTION 8.05         Governing Law; Specific Enforcement; Submission to
Jurisdiction; Waiver of Jury Trial.
 
(a)       THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, OF
THE STATE OF NEW YORK WILL GOVERN ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE RELATED DOCUMENTS (OTHER
THAN THE SERIES A CERTIFICATE OF AMENDMENT), AND THE PERFORMANCE OF THE
OBLIGATIONS IMPOSED HEREBY AND THEREBY; PROVIDED, THAT, THE CERTIFICATE OF
AMENDMENT AND ANY OTHER INTERNAL CORPORATE MATTER CONCERNING THE COMPANY OR ANY
OTHER PARTY HERETO, SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF
NEW JERSEY, OR THE LAWS OF THE OF ITS JURISDICTION OF ORGANIZATION,
RESPECTIVELY.
 
(b)         The parties hereto acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of competent jurisdiction, in each case without proof of damages or
otherwise (and each party hereto hereby waives any requirement for the securing
or posting of any bond in connection with such remedy), this being in addition
to any other remedy to which they are entitled at law or in equity.  The parties
hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.
 
(c)          Each of the parties hereto irrevocably and unconditionally submits
to the exclusive jurisdiction of the United States District court for the
Southern District of New York for the purpose of any suit, Action or other
proceeding arising out of this Agreement and the rights and obligations arising
hereunder, and irrevocably and unconditionally waives any objection to the
laying of venue of any such Action or proceeding in any such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action or proceeding has been brought in an
inconvenient forum.  Each party hereto agrees that service of any process,
summons, notice or document by registered mail to such party’s respective
address set forth in Section 8.01 shall be effective service of process for any
such Action or proceeding.
 
(d)         EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.05(D).


44

--------------------------------------------------------------------------------

SECTION 8.06        Interpretation.  When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The words “date hereof” shall refer to the date of this
Agreement.  The word “day” means a calendar day and not a Business Day.  Periods
of time described herein shall include the first day of such period but not the
last day thereof.  The word “or” shall not be exclusive.  The word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and shall not simply mean “if.” The words “made available to the
Investor” and words of similar import refer to documents delivered in person or
electronically to the Investor prior to the date hereof.  All references to “$”
mean the lawful currency of the United States of America.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Except as specifically stated herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  Except as otherwise
specified herein, references to a Person are also to its successors and
permitted assigns.  Each of the parties hereto has participated in the drafting
and negotiation of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.
 
SECTION 8.07         Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced because of any Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any party hereto.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible.
 
SECTION 8.08         No Third-Party Beneficiaries.  This Agreement is for the
sole benefit of the parties hereto and their successors and permitted assigns
and nothing expressed or referred to in this Agreement will be construed to give
any Person, other than the parties to this Agreement and such successors and
permitted assigns, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, whether as third
party beneficiary or otherwise.


45

--------------------------------------------------------------------------------

SECTION 8.09         Representation of Parties.  The parties hereto acknowledge
and agree that in connection with the Transaction Documents and the Transaction,
Shearman & Sterling LLP has represented only Juniper and not the Company or any
other Investor that is party hereto in any capacity.
 
SECTION 8.10         Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties (which consent shall not be unreasonably withheld
or delayed, and any assignment in violation of this provision shall be null and
void), except that the Investors may assign their respective rights under this
Agreement and the Related Documents, in whole or in part, to any of their
respective Affiliates without the prior written consent of the Company; provided
that such Investor will remain liable for all of its obligations under this
Agreement.
 
SECTION 8.11        Entire Agreement.  This Agreement (including the Exhibits
hereto and the Company Disclosure Letter), together with the other Transaction
Documents and the sections of the Term Sheet captioned “Exclusivity” and
“Termination Fee” (which, for the avoidance of doubt, the rights and remedies of
Juniper and its Affiliates in such sections shall survive the termination of the
Term Sheet), constitute the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof and thereof.
 
[Remainder of page intentionally left blank]


46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.





LINCOLN EDUCATIONAL SERVICES CORPORATION




By:
/s/ Scott M. Shaw



Name:
Scott M. Shaw



Title:
Chief Executive Officer



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.
 



TALANTA FUND, L.P.



By:  TALANTA INVESTMENT GROUP, LLC,
its General Manager




By:
/s/ Justyn R. Putnam



Name:
Justyn R. Putnam



Title:
Managing Member



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first  above written.
 

 
JUNIPER TARGETED OPPORTUNITY FUND, L.P.
 
 
By: JUNIPER HF INVESTORS II, LLC, its General Partner
 
 

By:
/s/ John A. Bartholdson
 
 
Name:
John A. Bartholdson
 
 
Title:
Managing Member
 
 
JUNIPER TARGETED OPPORTUNITIES, L.P., SOLELY WITH RESPECT TO THE SERIES C
THEREOF
 
 
By: JUNIPER TARGETED OPPORTUNITY INVESTORS, LLC, its General Partner
 
 

By:
/s/ John A. Bartholdson
 
 
Name:
John A. Bartholdson
 
 
Title:
Managing Member



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I


SCHEDULE OF INVESTORS



 
Purchaser
Purchase Amount
Series A Preferred Stock
 
Juniper Targeted Opportunity Fund, L.P.


Address:
555 Madison Avenue
24th Floor
New York, NY 10022


$3,500,000
3,500
 
Juniper Targeted Opportunities, L.P.


Address:
555 Madison Avenue
24th Floor
New York, NY 10022


$7,700,000
7,700
 
Talanta Fund, L.P.


Address:
c/o Talanta Investment Group, LLC
525 N. Tryon Street, 16th Floor
Charlotte, NC 28202


$1,500,000
1,500
         
Total
$12,700,000
12,700






--------------------------------------------------------------------------------